Exhibit 10.25

 

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement dated as of September 13, 2016 (together with
Exhibit A hereto, as the same may be supplemented, modified, amended, restated
or replaced from time to time in the manner provided herein, this "Agreement"),
is by and between JK Consultoria Empresarial Ltda.-ME, a limitada formed under
the laws of Brazil and currently having its registered office at Rua Timóteo,
Nº. 190, Jardim Paraguaçu, Sao Paulo, SP, Brazil, enrolled with the CNPJ/MF
under no. 22.119.968/0001-74 ("JKC"), represented by Mr. Jonathan Dagues
Martins, a Brazilian citizen currently domiciled at Rua Manuel Gaya, 945, Villa
Mazzei, São Paulo, SP, Brazil ("JDM"), Earth Investments, LLC, a Nevada limited
liability company currently having its registered office at 3260 Corporate
Circle, Suite 400, Henderson, Nevada 89074, U.S.A. ("EILLC"), and SGRP Brasil
Participações Ltda., a limitada formed under the laws of Brazil and currently
having its registered office at Rua Araporé, 655, CEP 05608-001, in São Paulo,
State of São Paulo (hereinafter called "SPAR"). JKC and EILLC may be referred to
individually as an "Investor" and collectively as the "Investors", and the
INVESTORS and SPAR may be referred to individually as a "Party" and collectively
as the "Parties".

 

RECITALS

 

A.           SPAR Group, Inc., is a corporation formed under the laws of the
State of Delaware ("SGRP"), currently has its shares of common stock traded on
the Nasdaq Stock Market, and files various publicly available reports with the
SEC (as this and other capitalized terms used in these Recitals are defined
below or in Exhibit A hereto) respecting SGRP and its direct and indirect
subsidiaries (together with SGRP, collectively, the "SPAR Group" and the "SGRP
Companies"). The subsidiaries of SGRP at the referenced date are listed in
Exhibit 21.1 to SGRP's most recent Annual Report on Form 10-K as filed with the
SEC, a copy of which can be viewed at SPAR Group's website (www.sparinc.com)
under the tab/sub-tab of Investor Relations/SEC Filings.

 

B.           SPAR Group provides a broad array of merchandising and marketing
services worldwide, including (without limitation) the Merchandising Services
(as defined below), and has computer software, technology and other Intellectual
Property and the corresponding systems, know-how and rights useful for
assignment, scheduling, assistance, instruction and reporting of Merchandising
Services.

 

C.            JKC and its major partner, JDM, have engaged in Merchandising
Services in the Territory, have a wide range of clients and also have various
knowledge and human resources with respect to the provision of Merchandisers to
retailers and others in the Territory. EILLC is owned by Mr. Peter W. Brown, a
U.S. citizen who currently resides at 81 Landing Drive, Dobbs Ferry, New York
10522, U.S.A., and who has been actively involved in negotiating the acquisition
of the New Momentum Companies.

 

D.           INVESTORS and SPAR have agreed to organize and operate a new
corporation to acquire the equity (i.e., "quotas") of the New Momentum Companies
pursuant to the QPA and (directly and through either New Momentum Company)
jointly conduct in the Territory Merchandising Services, which JV Company and
the New Momentum Companies would be consolidated foreign subsidiaries of SGRP
and use its control, administrative and other services and related software,
technology and other Intellectual Property and systems pursuant to a separate
License Agreement with SPAR International Ltd., a Cayman Island corporation and
SGRP Company ("Licensor" or "SPAR Cayman").

 

NOW, THEREFORE, in consideration of the mutual covenants and agreement herein
contained and other good and valuable consideration (the receipt and adequacy of
which is hereby acknowledged by the Parties), the Parties hereto (intending to
be legally bound) hereby agree as follows:

 

ARTICLE I: ORGANIZATION OF THE NEW COMPANY

 

1.

Definitions and Interpretation

 

The defined terms and recitations set forth above and the defined terms and
interpretative provisions and set forth in Exhibit A hereto are part of and
incorporated by reference into this Agreement. Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings respectively
assigned to them in the JV By-Laws or JV License, as applicable.

 

2.

Effective Date

 

This Agreement shall become effective as of the Effective Date (as defined
below) at the time of execution hereof by INVESTORS and SPAR.

 

3.

Establishment, Perpetual Corporate Life, and Renewable Agreement Term

 

On August 1st, 2016, SPAR and EILLC caused, and as of the Effective Date, the
Parties hereto hereby ratify, the formation of a new joint venture corporation
(referred to in this Agreement as the "JV Company") under the JV By-Laws (as
defined below) and the other Applicable Laws of the Territory. The JV Company
shall have perpetual existence. However, this Agreement shall have a ten (10)
year term, commending on the Effective Date, may be renewed in writing by those
JV Members together owning at least a majority of the Shares (but will be
binding only on those executing such renewal), and may be terminated sooner as
provided in this Agreement or Applicable Law (as and to the extent renewed or
sooner terminated, if ever, the "JV Term").

 

 
-1-

--------------------------------------------------------------------------------

 

 

4.

Legal and Trade Name

 

The JV Company is and shall be named "SPAR Brasil Serviços de Merchandising e
Tecnologia S.A." (under which all of its business shall be officially conducted)
and may informally be referred to and do business as "SBSMT", "SPAR Brasil",
"SPAR Brasil Serviços" or the like.

 

5.

Business Purposes

 

The business purposes of the JV Company shall consist of the following:

 

(a)

Provide merchandising, marketing and other business services in Brazil, directly
and through its subsidiaries, including (without limitation) product, shelf,
display and support services (whether scheduled, special, project, individual or
otherwise), in-store event and staffing, product sampling, demonstrations,
instruction and assistance, sales assistance and staffing, inventory
distribution and management, audit services, technology services, and design,
development, research, analysis and consulting services, in each case whether
performed in stores, warehouses, offices, homes or elsewhere, and whether
performed for retailers, distributors, manufacturers or others;

 

(b)

Providing information and other technology services, including (without
limitation) licensing, implementing and consulting services related to software
or other intellectual property to the extent permitted by its licenses, and
provide related maintenance and technical support services;

 

(c)

Acquiring (or establishment) and owning of at least a majority of the equity,
voting rights and economic benefits in a corporation, company, partnership or
other entity as and to the extent approved from time to time by the JV Members
or JV Board in their discretion, and participating in or operating such
subsidiary as a share or quota holder, partner, manager or otherwise; and

 

(d)

Providing and performing and all other lawful businesses in Brazil (i)
incidental or relating to any of the foregoing or (ii) approved from time to
time by the JV Members or JV Board in their discretion and provided in the JV
By-Laws.

 

6.

Location

 

The JV Company shall have its chief executive office and its chief operating
office at such location(s) (within or without the Territory) as the JV Board may
from time to time may determine and provided in the JV By-Laws.

 

7.

Articles of Organization, By-Laws and Operating Agreement of JV Company, SGRP
Policies, Etc.

 

(a)       The By-Laws of the JV Company (as adopted, and as the same may be
supplemented, modified, amended or restated from time to time in the manner
provided therein, the "JV By-Laws") as filed with the applicable governmental
authority is attached hereto as Exhibit C, but shall be subject to the
provisions of this Agreement and the provisions of this Agreement shall govern,
control and be given effect in the event of any conflict or inconsistency with
the JV By-Laws.

 

(b)       This Agreement and the JV By-Laws together constitute the entire
shareholders agreement of the JV Members. Except as otherwise specifically
provided in this Agreement, the JV By-Laws shall govern all matters pertaining
to JV Members, JV Directors, JV Officers and the like (as such terms are defined
below), including meetings, notices, votes and actions by written consent.

 

(c)       As a subsidiary of SGRP and one of the SGRP Companies, the JV Company
also shall be and hereby expressly adopts and agrees to be bound, and shall
cause each of the New Momentum Companies to expressly adopt and agree to be
bound, by all of SGRP's internal accounting, financial and reporting controls
and procedures, employment policies and procedures, corporate codes and policies
and other SGRP Policies, including (without limitation) the SGRP Ethics Code.
Without limiting the foregoing, SPAR Ethics Code applies to all of the
directors, officers, employees and consultants of the JV Company and each of the
New Momentum Companies. Current copies of the SPAR Ethics Code and certain other
policies of SPAR Group can be reviewed or obtained on SPAR Group's web site
(www.sparinc.com), which are posted and available to stockholders and the public
under the Investor Relations tab and Corporate Governance sub-tab.

 

(d)       In order to permit the JV Members, JV Directors and JV Officers to
obtain or examine the records required by Applicable Law, the JV Company shall
maintain copies of the following at the JV Company's head office or such other
place(s) (if any) as may be specified in the JV By-Laws: (i) a current list of
the full name and last known business address of each of the JV Members, JV
Directors and JV Officers, separately identifying each in alphabetical order;
(ii) copies of the filed JV By-Laws, each other governing document of the JV
Company, and this Agreement, as the same may be supplemented, modified, amended,
restated or replaced from time to time in the manner provided herein (together
with the SGRP Policies, each a "JV Governing Document"); (iii) copies of the
minutes of all meetings and written approvals, consents and resolutions (in lieu
of meetings) of the JV Members or JV Directors; and (iv) signed copies of each
powers of attorney granted by the JV Company pursuant to which any agreement,
instrument or other record may be signed in the name of, on behalf of or
otherwise binding the JV Company (other than powers of attorneys given to banks
and other Third Parties in the normal course as part of their enforcement rights
against the JV Company).

 

 
-2-

--------------------------------------------------------------------------------

 

 

ARTICLE II: CAPITAL, CLOSING, PAYMENTS, TRANSFERS, ETC.

 

8.

Capital, Shares, JV Members and Purchase Price

 

(a)       Except to the extent otherwise approved by the JV Members having at
least a majority (i.e., more than 50%) of all of the then outstanding fully paid
Shares (as defined below): (i) the total number of common equity shares that JV
Company shall be authorized to issue (each a "Share") shall initially be ten
thousand (10,000) common nominatives Shares, but may be increased from time to
time by the action of the JV Board or JV Members to an aggregate of one hundred
thousand (100,000) common nominatives Shares, all with no par value; (ii) each
such Share shall be a normal Share of the same series and have the same
participation, rights and preferences as every other Share; (iii) each such
Share shall be entitled to one vote (in person or by proxy or written consent)
on any matter submitted to JV Members and one share in the economic interests
(e.g., profits, losses, distributions of assets and the like) of the JV Company
(e.g. a share equal to one divided by the total Shares then outstanding); (iv)
none of those Shares will be listed or registered for public trading; and (v)
each person registered on the JV Company's Shares Registration Book as the owner
and holder of a Share thereof shall be a stockholder of the JV Company as
contemplated under the JV Governing Documents and applicable law (each a "JV
Member").

 

(b)      Upon the later of the Closing Date or the completion of the acquisition
by the SPAR Group of 100% of the quotas issued by SPAR (the "Effective Date"),
and subject to its receipt of the Purchase Price, Waivers and Consents and
Initial Loans (as such terms are defined below), the JV Company shall issue the
following new Shares to the indicated Parties below, the purchase price for
those 20,000 Shares shall be One Brazilian Reais (BRL1.00) per Share (the
"Purchase Price"), the aggregate Purchase Price for all such Shares shall be
allocated to paid-in-capital (without limiting any permitted reallocation later
made by the JV Board or JV Members), and those Shares shall be fully paid and
non-assessable (other than in respect of calls to the JV Members for loans or
capital contributions permitted to be made by the JV Board under this
Agreement):

 

(i)         SPAR      10,200 Shares, or 51%;

 

(ii)        JKC         7,800 Shares, or 39%; and

 

(iii)       EILLC     2,000 Shares, or 10%;

 

provided, however, that to the extent any Party already owns Shares in the JV
Company, their new Shares will be reduced by the amount of their existing
Shares. If the JV Company is a limitada or does not yet exist at the signing of
this Agreement, then SPAR undertakes to convert it to a corporation or form it
as a corporation as soon as practical and cause the JV Company to issue the
Shares as provided above.

 

(c)       To the greatest extent permitted by Applicable Law, no JV Member shall
have any preemptive or similar right to acquire any unissued Shares or other
interests in the JV Company, whether now or hereafter existing and whether under
Applicable Law or otherwise. Each JV Member hereby absolutely, unconditionally,
irrevocably and expressly waives and relinquishes forever each and every such
preemptive or similar right. However, this waiver is not intended (and shall not
be deemed or construed) to waive, limit or otherwise affect any right of any JV
Member under Section 8, 9, 22, 28,29, 30 or 31 of this Agreement.

 

(d)       In particular, as existing Shareholders, SPAR and EILLC have
preemptive rights and may have approval rights under Applicable Law in
connection with the issuance of Shares to JKC, and in order to induce each other
to consent to that issuance and to induce JKC to enter into this Agreement, each
of SPAR and EILLC hereby absolutely, unconditionally, irrevocably and expressly
(i) waives and relinquishes forever each and every such preemptive or similar
right, and (ii) consents to and approves the issuance of, and hereby authorize
and direct the JV Company to issue, such additional Shares as are necessary to
achieve the Share and percentage ownerships listed in subsection (b) of this
Section, above. Each of SPAR and EILLC will sign separate documents evidencing
such waivers and consents (the "Waivers and Consents") and deliver them to the
Parties.

 

(e)       The JV Members agree that each JV Member's percentage ownership (as
provided in (b), above) will not be diluted prior to the first anniversary of
the Effective Date other than the dilution of a JV Member (i) through its own
action or with its own written consent or (ii) through a consolidation call
under Section 30(c) below.

 

9.

Payments at Closing

 

(a)       Stock Purchase Price. On the Effective Date or such other date as may
be agreed upon by the Parties in writing (as applicable, the "Closing Date"),
provided that the JV Company has been formed, each of the Parties hereto shall
pay in Brazilian Reais and in cash the amount equivalent to the aggregate
Purchase Price of its subscribed Shares of JV Company (including their existing
shares), and the JV Company shall issue such Shares to the Parties, free and
clear of all claims, liens and encumbrances on a fully paid and non-assessable
basis (other than in respect of calls to the JV Members for loans or capital
contributions permitted to be made by the JV Board under this Agreement). The
aggregate capital paid by a Party on or before the Closing Date for its Shares
shall be referred to as its "Initial Capital".

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)       Initial Loans to the JV Company. On the Effective Date, each of the
Parties hereto shall make the following loans to the JV Company in Brazilian
Reais in the amounts set forth below, which each receiving its own loan
documents from the JV Company.

 

 

(i)

SPAR (or its SGRP Company designee) - R$709,590; and

 

 

(ii)

JKC - R$453,673.

 

The loans under this subsection (each such Party's "Initial Loan") are the first
call for loans under and governed by Section 22, below.

 

10.

Commencement of the JV Company's Business and Delivery of Related Documents

 

(a)

Each Party shall take its role as described below for the preparation of the
acquisition of the New Momentum Companies and the commencement of JV Company's
business effective as of the Effective Date. Any expenses and costs necessary
for such preparation by each Party shall be borne by such Party.

 

(b)

JV Company, each New Momentum Company and SPAR International Ltd. will enter
into a License Agreement as of the date of this Agreement substantially in the
same form as attached hereto as Exhibit D (as executed, and as the same may be
supplemented, modified, amended or restated from time to time in the manner
provided therein, the "JV License"). All software and other items licensed under
the JV License (if any) will be licensed on "as is" basis to the JV Company and
the New Momentum Companies as more fully provided therein.

 

(c)

In further consideration of the issuance to it of its Shares in the JV Company,
JKC's major partner, JDC, will enter into a management agreement with the JV
Company, effective as of the Effective Date, substantially in the same form as
attached hereto as Exhibit E (as executed, and as the same may be supplemented,
modified, amended or restated from time to time in the manner provided therein,
the "Management Agreement").

 

ARTICLE III: MEMBERS, MEETINGS, ETC.

 

11.

JV Members Are Not Managers and Not Liable for the Debts of the JV Company

 

(a)       No JV Member shall have any personal liability in such capacity for
any debt, obligation or liability of the JV Company. However, the preceding
sentence shall not in any way limit a JV Member's obligations under any
guaranty, pledge or other credit support document such JV Member may enter into
voluntarily with anyone providing loans or other credit to the JV Company or its
Affiliates.

 

(b)      The JV Company is not managed by its JV Members in such capacities. No
JV Member in such capacity is a "director" or "managing director" , no debt may
be contracted or liability incurred by or on behalf of the JV Company by any JV
Member acting in such capacity, and no instrument or record providing for the
acquisition, mortgage or disposition of property by the JV Company may be signed
by any JV Member acting in such capacity. However, nothing in this paragraph is
intended to limit any approval, voting or other rights granted to JV Members by
or any right they may have to act in another capacity under this Agreement, the
JV Governing Documents or Applicable Law.

 

12.

Annual and Special JV Member Meetings

 

The annual meeting of JV Members shall be scheduled and convened in accordance
with the JV By-Laws, and a special Meeting of the JV Members shall be held when
called by the Chairman of the JV Board, a majority of the JV Directors or a
majority of the JV Members. Any meeting of the JV Members may be held by any
conference call, internet audio or video conference or other similar electronic
or telephonic means to the extent permitted by Applicable Law, or with the
approval of the JV Board, held in person in such place as may be designated by
the Chairman or a majority of the JV Board by no later than April 30 of each
year. The agenda for the annual meeting of the JV Members (i.e., its
Shareholders) shall include: (a) presentation of the JV Company's accounts,
financial statements and economic results of the JV Company; and (b) election of
the JV Directors for the forthcoming 12 months. However, no annual or special
meeting shall be required if the organizational and other matters normally
undertaken in such a meeting have been addressed in a written consent of and
presentation to the JV Members. To the extent then permitted by Applicable Law,
any action that may be taken by the JV Members at any meeting thereof may be
effected in lieu of such meeting by a written consent executed by the JV Members
holding the required number of outstanding Shares.

 

13.

Quorum and JV Member Votes

 

A quorum of the JV Members at any meeting shall require, at the time of each
vote, the presence of the JV Members representing at least a majority (i.e.,
more than 50%) of all of the then outstanding fully paid Shares of the JV
Company, either in person (including electronic presence) or by proxy. Except as
expressly otherwise provided in any JV Governing Document or Applicable Law, all
resolutions of and other matters approved and actions taken by the JV Members of
the JV Company in a meeting or written consent shall require the approval of the
JV Members through the affirmative vote of the JV Members holding at least a
majority (i.e., more than 50%) of the then outstanding fully paid Shares of the
JV Company.

 

 
-4-

--------------------------------------------------------------------------------

 

 

14.

Important Matters

 

In addition to the matters required by any JV Governing Documents or Applicable
Law, any resolution, approval or other action approving any of the following
matters by the JV Members, or by the JV Company as a member of either New
Momentum Company, shall require the approval of the JV Members through the
affirmative vote of the JV Members holding at least a majority (i.e., more than
50%) of the then outstanding fully paid Shares of the JV Company:

 

(a)

amendment or modification of any JV Governing Document or any NM Governing
Document;

 

(b)

increase or decrease in the authorized capital or paid-in capital other than any
adjustment required by U.S. GAAP or Applicable Law or pursuant to any capital
call permitted to be made under any JV Governing Document;

 

(c)

issuance by the JV Company of any new Shares (other than pursuant to any capital
call permitted to be made by under any JV Governing Document), issuance of any
new quotas by either New Momentum Company, or issuance of any other kind of
equity securities or any instruments convertible into equity securities issued
by the JV Company or either New Momentum Company;

 

(d)

issuance of debentures by the JV Company or either New Momentum Company (other
than in connection with any permitted financing);

 

(e)

transfer of any part or whole of the JV Company's or either New Momentum
Company's assets or business (other than the collection or assignment for
collection of receivables in the normal course, the sale, trade-in or retirement
of any equipment in the normal course, the use and consumption of supplies and
similar goods in the normal course, the use and payment of funds for business
expenses in the normal course, any assignment required to secure any permitted
financing, or any assignment otherwise permitted under this Agreement or other
written agreement or approval of the Parties);

 

(f)

dividend or distribution to be declared or paid by the JV Company or either New
Momentum Company;

 

(g)

merger, consolidation, liquidation, dissolution or bankruptcy of the JV Company
or either New Momentum Company;

 

(h)

change in number or normal length of tenure of the JV Directors as a whole; or

 

(i)

termination of the JV License other than expiration or termination as scheduled.

 

ARTICLE IV: BOARD OF DIRECTORS AND MEETINGS, OFFICERS, ETC.

 

15.

JV Board and Election

 

(a)       The JV Company shall have a Board of Directors (the "JV Board"), which
shall consist of five (5) directors (each a "JV Director") or such other number
as may be determined from time to time in accordance with the JV By-Laws. The JV
Board shall responsible for the overseeing the management, policies and
direction of the JV Company and its subsidiaries (if any), both directly and
through its committees (if any, as described in the JV By-Laws), pursuant to the
authority conferred by this Agreement, the JV By-Laws, the JV Company's policies
(including those in common with SGRP) and Applicable Law. The JV Board'
responsibilities include (without limitation) the appointment and oversight of
the Company's Executive Officers (as defined below). Any individual may be
removed as a JV Director at any time in a Termination For Cause by the action of
the JV Board, which shall require the approval of the JV Members through the
affirmative vote of the JV Members holding at least a majority (i.e., more than
50%) of the then outstanding fully paid Shares of the JV Company, or if there
are no JV Directors by the action of the JV Members, and thereafter barred from
future service for such duration and on such conditions as the JV Board may
specify, or if there are no JV Directors, as the action of the JV Members may
specify.

 

(b)       During the first five years of this Agreement (the "Initial Period"),
three (3) of the JV Directors shall be elected from among those appointed by
SPAR, one (1) of the JV Directors shall be elected from those appointed by JKC,
and one (1) of the JV Directors shall be elected from those appointed by EILLC;
provided, however, that (i) if INVESTORS together shall hold less than 35% of
the outstanding Shares, but more than 20%, INVESTORS shall be entitled to the
election of only one (1) of their jointly selected nominees and SPAR shall be
entitled to the election of four (4) of its nominees as JV Directors, and if
INVESTORS together shall hold less than 20% of the outstanding Shares, INVESTORS
shall not be entitled to the election of any JV Director from its nominees and
SPAR shall be entitled to the election of all of the JV Directors from its
nominees. The Chairman of the JV Board shall be elected from the Directors by
the majority of the JV Board. In case of any increase or decrease in the number
of JV Directors, and such vacancy is not promptly filled as provided in
subsection (d) below, the then applicable proportional representation stipulated
above shall be maintained except as otherwise agreed in writing by INVESTORS and
SPAR. The right to such proportional representation is personal to each INVESTOR
and SPAR and shall not inure to the benefit of any assignee. After then end of
the Initial Period, the JV Member owning at least a majority (i.e., more than
50%) of the Shares shall be entitled to the election of all of the Directors
from its nominees.

 

(c)       The following individuals are hereby appointed as the initial JV
Directors and Chairman of the Company:

 

(i)     James R. Segreto, as a SPAR nominee (who shall also be the Chairman of
the JV Board);

 

 
-5-

--------------------------------------------------------------------------------

 

 

(ii)       Kori G. Belzer, as a SPAR nominee;

 

(iii)     Steve Adolph, as a SPAR nominee;

 

(iv)     Jonathan Dagues Martins, as the JKC nominee; and

 

(v)      Peter W. Brown, as the EILLC nominee.

 

Each of them shall serve in each such position during the period commending on
the Effective Date and ending at the close of the Annual Meeting of stockholders
of SGRP next year (2017) and thereafter until such time (if ever) as his or her
successor shall have been duly elected or otherwise chosen for that position, or
until his or her earlier resignation, removal or other replacement, in each case
in accordance with the JV Governing Documents and Applicable Law.

 

(d)       In the event of any vacancy on the JV Board for any reason, the
vacancy shall be promptly filled by the JV Board in a special meeting (or by
written consent) in which the JV Board appoints the nominee of the applicable JV
Member (as required above) to be a JV Director, and the JV Board shall take no
other actions before it fills such vacancy. In the event the JV Board fails to
do so, the JV Members may appoint the nominee of the applicable JV Member (as
required above) to be a JV Director in a meeting or written consent, which shall
require the approval of the JV Members through the affirmative vote of the JV
Members holding a majority of the then outstanding Shares of the JV Company.

 

(e)       The applicable Officers of the JV Company shall, acting on behalf and
in the name of the JV Company as a quota holder in the New Momentum Companies,
vote for and cause each JV Director to be elected to hold the same position on
the Board of Directors of the New Momentum Companies.

 

16.

Management by Executive and Officers as Managers

 

(a)       The JV Company shall be managed by executive officers (each an
"Executive" or an "Officer", as applicable and more fully provided in the JV
By-Laws) consisting of a President, Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, Secretary and Treasurer (each of whom shall be
both Executives and Officers), one or more Vice Presidents with such titles and
relative seniority, authority and duties as may be specified (each of whom shall
be an "Officer", but not an "Executive", unless otherwise specified in his or
her appointment), and such other positions as may be specified from time to time
by the JV Board or JV By-Laws (together with such Executives and Officers, each
a "JV Officer", and collectively, the "JV Officers"). No Executive Officer has
to be a JV Member. Each Executive of the JV Company shall be an "Officer" of the
JV Company under (and as defined in) Applicable Law and shall have the authority
and limits on authority provided by this Agreement, the JV Governing Documents,
the JV Company's policies, the SGRP Policies and Applicable Law.

 

(b)       During the Initial Period (or such shorter period ending on the date
when either JKC ceases to own at least 39% of the outstanding Shares or JDM
resigns or is removed as the JV Company's CEO or President), (i) Jonathan Dagues
Martins will serve as President and Chief Executive Officer (CEO) of JV Company
pursuant to the Management Agreement, (ii) the Chief Operating Officer (COO)
shall be nominated by JKC, but his salary and benefits must be reviewed and
approved by the JV Board, (iii) the Chief Financial Officer (CFO), Secretary and
Treasurer of the JV Company shall be nominated by SPAR and appointed by the JV
Board (if acceptable to a majority of the JV Board in its discretion) and (iv)
the CEO, President, COO, other Executives and other Officers shall serve at the
JV Board's pleasure, and may be removed in a Termination For Cause by the action
of the JV Board.

 

(c)       Each JV Officer and each JV Member (if an individual and not a JV
Officer or SGRP officer) shall, as a condition to the effectiveness of his or
her appointment, sign a Confidentiality, Non-Solicitation and Non-Competition
Agreement substantially in the same form as Exhibit F hereto and deliver it to
the JV Company with a copy to SPAR.

 

(d)       Due to restrictions imposed by Applicable Law, the officers and full
time employees of the JV Company will not be eligible for stock option or other
awards under SGRP's 2008 Stock Compensation Plan and other stock based plans and
will not be offered the opportunity to participate in SGRP's existing 401(k),
insurance and other benefit programs.

 

17.

Terms of JV Directors and Executive Officers

 

The terms of office of each JV Director and JV Officer shall expire at the close
of the annual meeting of the JV Company each year, or when their respective
successors have been duly elected or appointed (if later), as more fully
provided in the applicable Annual Organizational Resolutions, unless sooner
removed as provided in this Agreement or the JV By-Laws. Any JV Director, JV
Officer or employee of the JV Company may be removed in a Termination For Cause,
or for any other or no reason whatsoever, by the action of the JV Board in its
discretion, which removal, in the case of a JV Director, shall require the
approval of the JV Members through the affirmative vote of the JV Members
holding at least a majority (i.e., more than 50%) of the then outstanding fully
paid Shares of the JV Company shall be required, and upon such removal shall be
thereafter barred from future service for such duration and on such conditions
as such JV Board may specify. However, such removal shall not affect any rights
(i) that person may have under the circumstances under any other written
agreement with the JV Company, or (ii) a JV Member may have under the
circumstances to nominate any other person for such position.

 

 
-6-

--------------------------------------------------------------------------------

 

 

18.

JV Directors Voting and Quorum

 

Each JV Director shall have one (1) vote in the JV Board. Except as otherwise
required in the JV By-Laws or this Agreement, a quorum at any meeting of the JV
Board shall require, at the time of each vote, the presence of the JV Directors
representing at least a majority (i.e., more than 50%) of all of the members of
the JV Board, either in person or electronically, and any resolutions may be
adopted or other action may be taken by the affirmative vote of a majority of
the JV Directors present.

 

19.

Meetings of the JV Board

 

The regular meetings of the JV Board shall be held quarterly, and any special
Meeting of the board of Directors shall be held when called by the Chairman or a
majority of the JV Directors, both of which shall be convened in accordance with
the provisions of the JV By-Laws. To the extent then permitted by t Applicable
Law, any meeting of the JV Board may be held by any conference call, internet
audio or video conference or other similar electronic or telephonic means, and
any action that may be taken by the JV Board at any meeting thereof may be
effected in lieu of such meeting by a unanimous written consent executed by each
JV Director. A written record of all meetings of the JV Board and all decisions
shall be made as promptly as practicable after each meeting of the JV Board by a
JV Director or other person selected by the JV Board, kept in the records of the
Company and signed or sealed by the Chairman of the Company's JV Board and the
Secretary of the meeting.

 

20.

Important Matters

 

In addition to the matters required by the JV By-Laws or Applicable Law, the
following matters considered by the JV Board shall, except to the extent the
SBRP's Board of Directors or any Committee thereof may have sole authority or
responsibility for any such matter under any policies and other governing
documents of SGRP, Exchange Rules, Securities Law or other Applicable Law,
require the affirmative vote of a majority of the JV Directors:

 

(a)

any investment or commitment to invest in any capital or financial asset by the
JV Company or either New Momentum Company in amounts individually in excess of
US$50,000 or in the aggregate in excess of US$100,000;

 

(b)

any loan borrowed or committed or other credit received by JV Company or either
New Momentum Company (other than trade credit in the normal course and the
recordation of intercompany debits and credits between the JV Company and other
SGRP Companies in the normal course) in amounts individually in excess of
US$50,000 or in the aggregate in excess of US$100,000;

 

(c)

any call for a loan from the JV Members in accordance with this Agreement, and
any voluntary prepayment of the JV Member loans, in whole or in part;

 

(d)

execution, amendment or termination of the JV Company's agreements or
commitments with any INVESTOR, SPAR or their respective Affiliates other than a
termination as scheduled or on default in accordance with its terms;

 

(e)

initiating or settling any litigation, arbitration or other formal dispute
settlement procedures or forgiveness of any obligation owed to the JV Company or
either New Momentum Company in excess of US$50,000;

 

(f)

any sale or disposition of or granting a lien, security interest or similar
obligation with respect to, any material asset of the JV Company or either New
Momentum Company, whether in one or a series of related transactions, in each
case other than collection and assignment for collection of receivables in the
normal course, the sale, trade-in or retirement of any equipment in the normal
course, the use and consumption of supplies and similar goods in the normal
course, the use and payment of funds for business expenses in the normal course,
any assignment required to secure any permitted financing, or any assignment
otherwise permitted under this Agreement or other written agreement or approval
of the Parties;

 

(g)

formation of any subsidiary of JV Company or either New Momentum Company or
entry into (or subsequent termination of) any joint venture, partnership or
similar agreements in which the JV Company or either New Momentum Company is a
member or shareholder;

 

(h)

entering into, continuing, amending or terminating any contract with/or
commitment to any JV Director or JV Member, in each case other than (i)
expirations or terminations as scheduled, (ii) any termination on default or
otherwise in accordance with their respective terms, or (iii) any Termination
For Cause;

 

(i)

hiring, engaging, promoting or supervising any Relative of any JV Member, JV
Officer or any director, manager or officer of either New Momentum Company, in
each case whether individually or in any collaboration, collusion, consort or
parallel or reciprocal action with others (and whether or not there is a quid
pro quo);

 

(j)

making, causing, facilitating, committing or offering any agreement, arrangement
or transaction

 

 

(i)

purporting to bind the JV Company or either New Momentum Company with or for the
benefit of any JV Member, any JV Director, any JV Officer or any director,
manager or officer of either New Momentum Company or any of his or her Relatives
or other Affiliates,

 

 
-7-

--------------------------------------------------------------------------------

 

 

 

(ii)

respecting the transaction by the JV Company or either New Momentum Company of
any business with any Relative or other Affiliate of any JV Member, any JV
Director, any JV Officer or any director, manager or officer of either New
Momentum Company, or

 

 

(iii)

any other self-dealing by any JV Member, any JV Direct, any JV Officer or any
director, manager or officer of either New Momentum Company with or otherwise
involving the JV Company or either New Momentum Company,

 

in each case whether individually or in any collaboration, collusion, consort or
parallel or reciprocal action with others (and whether or not there is a quid
pro quo); or

 

(k)

entering into or participating in any agreement or commitment to provide goods
or services outside of the Territory.

 

21.

Multiple Positions; Personal Liability of Directors and Certain Officers
Eliminated; Indemnification by JV Company in Accordance with SGRP Policies.

 

(a)       A person may serve in more than one position (e.g., JV Director, JV
Officer or other officer or Representative) of the JV Company and the New
Momentum Companies and does not have to be a JV Member. Representatives of any
INVESTOR, SPAR or their respective affiliates also may serve as JV Members, JV
Directors, and with the approval of the JV Board, as JV Officers or other
Representatives of the JV Company and the New Momentum Companies, and vice
versa, which dual service shall not be deemed a conflict by or with the JV
Company, either New Momentum Company, or any such Party.

 

(b)       The personal liability to the JV Company and its JV Members of each
individual who is serving or has served as a JV Director of the JV Company is
hereby eliminated to the fullest extent permitted by Applicable Law. The
personal liability as an officer or manager of each individual who is serving or
has served as a JV Officer also shall be eliminated to the fullest extent
permitted by Applicable Law if so provided in the JV By-Laws, approved by the JV
Board or provided in a written agreement with the applicable individual. The JV
Directors and JV Officers will be indemnified by the JV Company in accordance
with SGRP's indemnification provisions (contained in SGRP's By-Laws).

 

22.

Voluntary Increases in Capital and Loans

 

(a)       Except as otherwise provided in Section 8, 9 or 26: no JV Member shall
be required to make any additional contribution of capital or loan to the JV
Company; and prior to the first anniversary of the Effective Date, no capital
contributions will be required from any JV Member and no loan from any JV Member
will be converted into capital shares. The JV Board (with the approval of at
least a majority (i.e., more than 51%) of the JV Members) from time to time may
call for a voluntary increase in capital or a loan from the JV Members, and the
JV Members shall have the right (but shall not be obligated) to purchase new
Shares to be issued at such prices and in such amounts or extend new loans in
such amounts (in proportion to their respective Shares in the JV Company) as the
JV Board may determine (which to the extent called and voluntarily made may be
referred to each as "JV Member Capital Contribution" or "JV Member Loan"). The
Initial Loans are also JV Member Loans and shall be deemed to be the same first
call (even though such funding the Initial Loan is mandatory under Section 9).
However, if any JV Member agrees to fund or funds such a purchase or loan and
any other JV Member does not agree to fund such a purchase or loan, each JV
Member agreeing to fund shall instead be permitted to voluntarily make (at its
election in its sole discretion) either a purchase from or loan to the JV
Company in the same amount (plus, in its sole discretion, all or part of the
other JV Member's unfunded amount).

 

(b)       SPAR at its option may cause any JV Member Loan (including its Initial
Loan) from it to instead be made directly to the JV Company by SPAR Cayman or
other SGRP Company, and each such direct loan shall, for the purposes of the
provisions of this Agreement governing or bearing upon the JV Member Loans by
SPAR (however referenced), be deemed to be a JV Member Loan made by SPAR under
this Agreement. Each such loan shall be due on the fifth anniversary of its
advance (unless due sooner under the relevant loan agreement, whether by
acceleration or otherwise), and shall bear interest at a fluctuating rate equal
to the aggregate interest rate under U.S. domestic credit facility of SGRP and
certain other U.S. SGRP Companies (as in effect and reported from time to time
by SGRP), payable quarterly. The JV Company shall (except to the extent each
funding JV Member may consent otherwise in writing) repay all such loans and all
accrued and unpaid interest prior to the making of any distribution to its JV
Members; provided that loans made by only one JV Member in response to a call
shall have priority and be repaid before repayment of loans made by more than
one JV Member, and loans made by two JV Members in response to the same call
shall have priority and be repaid before loans made by all of the JV Members
respecting other calls. For example, if SPAR (or another SGRP Company at SPAR's
request) is the only JV Member making working capital loans, those loans will be
repaid by the JV Company before any other JV Member Loans from multiple JV
Members. Any balance remaining outstanding under any such loan shall be repaid
in full on the earlier of acceleration following default or the fifth
anniversary of its advance.

 

23.

Cooperation in Financing

 

The JV Company may borrow from time to time when it needs additional funds under
a credit facility (which may be on a secured basis) (i) if such credit facility
is approved in advance by the JV Board and (if required) JV Members under this
Agreement, or (ii) if available, pursuant to a consolidated credit facility with
other members of the SPAR Group, which participation and financing shall be
deemed approved by the JV Board and JV Members. The INVESTORS and JV Company
acknowledge and agree that, pursuant to their financing documents, SGRP and
certain of its subsidiaries are not permitted to provide credit support
(including any guaranty, pledge, deposit, letter of credit or comfort letter)
for any indebtedness or other obligations of SPAR or the JV Company.

 

 
-8-

--------------------------------------------------------------------------------

 

 

ARTICLE V: AUDIT

 

24.

Accounting Period

 

The fiscal year and related accounting period of JV Company shall begin on
January 1 and end on December 31 of each year.

 

25.

Consolidation of JV Company, GAAP, Accounting Records and Books

 

(a)       The JV Company will be included and consolidated in SGRP's financial
statements, SEC Reports and (to the extent required) applicable U.S. tax returns
in accordance with U.S. GAAP, applicable Exchange Rules and Securities Law and
other Applicable Law.

 

(b)       The JV Company shall keep true, accurate and correct accounting books
and records respecting all of its assets, business, expenses, operations,
liabilities, payments, receipts, sales and taxes on an accrual basis in
accordance with both generally accepted accounting principles in the U.S.A. (as
required under applicable Securities Law and Exchange Rules) consistently
applied ("U.S. GAAP") and the International Financial Reporting Standards
("IFRS"), applicable Exchange Rules and Securities Law and other Applicable Law,
and SGRP's Policies and procedures. So long as accruals and reporting satisfies
at least the minimum requirements of U.S.GAAP and IFRS, conflicts between them
shall be resolved by the SGRP Auditor in favor of greater specificity,
disclosure and compliance. The JV Company may report its financial results in
Brazil in accordance with the IFRS, but the JV Company will provide its
consolidating reports to SGRP in accordance with U.S.GAAP. The JV Company shall
provide, and shall cooperate with SGRP in developing or obtaining, any and all
information in a timely manner in such form and with such detail as SGRP or the
SGRP Audit Committee may from time to time request (i) in connection with any
current, periodic or other reporting or disclosure required under U.S. GAAP and
the IFRS, applicable Exchange Rules and Securities Law and other Applicable Law,
(ii) to review compliance by the JV Company and its Representatives with the
SGRP Ethics Code or other SGRP Policies, or (iii) to otherwise evaluate the JV
Company's performance or condition (including its assets, business, capital,
cash flow, credit, expenses, financial condition, income, liabilities,
liquidity, locations, marketing, operations, payments, performance, prospects,
receipts, sales, strategies, or taxation) or other achievement, result, risk,
trend or condition, whether actual, as budgeted or anticipated, or otherwise.

 

(c)       The JV Company will keep all of its books and records readily
accessible and provide prompt access to SGRP, SPAR, the SGRP Auditors and their
respective Representatives (each a "Reviewer") for review (including the making
of summaries and copies), and the JV Company and its Representatives shall
assist and cooperate fully with each Reviewer, in each case as such Reviewer may
from time to time may request (which may be made in an email or by phone).

 

(d)       The JV Company will prepare monthly and annual financial statements in
accordance with U.S. GAAP and the IFRS, applicable Exchange Rules and Securities
Law and other Applicable Law, and SGRP's Policies and procedures, in such form
and with such detail and supporting documents as SGRP may reasonably require and
deliver them to SGRP as soon as they are available, but in any event no later
than the tenth day after the end of each month for monthly statements (including
December) and no later than the 15th day after the end of each year in the case
of the annual financial statements.

 

(e)       The JV Company's annual and quarterly financial statements will be
audited and reported upon by the SGRP Auditor in conformance with U.S. GAAP and
the IFRS, the SGRP Auditor shall be deemed to have been engaged by the JV
Company for such audit as and when engaged for the same period by SGRP, and the
SGRP Auditor will report simultaneously to SGRP and the JV Company. The JV
Company shall permit and fully cooperate with the SGRP Auditor in examining any
and all of the books and records of the JV Company that the SGRP Auditor may
deem relevant to its quarterly review, annual audit or other procedures for any
SGRP Company or its audit or review respecting the JV Company. The JV Company
will comply with any end of period or year adjustments required by the SGRP
Auditor or the SGRP Audit Committee. The fees and expenses for such audits and
reviews by those auditors shall be borne by JV Company (which if not billed
directly to the JV Company may be such allocated share of those fees and
expenses as SGRP may reasonably determine). The JV Company will not raise any,
and hereby waives every, conflict of interest or other objection that may
currently or from time to time hereafter exist or be perceived to exist as a
result of any such audit or other interaction with the SGRP Auditor or any
previous or continuing engagement by SGRP or any of its subsidiaries of the SGRP
Auditor, whether before or after the date hereof, and any and all work papers,
work product and privileged and other materials produced by or through the SGRP
Auditor will be the property of both the JV Company and SGRP or of the SGRP
Auditor, as applicable.

 

ARTICLE VII: ROLE OF CONTRACTING PARTIES

 

26.

Parties Additional Contributions to the JV Company

 

(a)

On the Closing Date, SPAR will cause SPAR International, Ltd. (a Cayman
corporation) to enter into the JV License.

 

 
-9-

--------------------------------------------------------------------------------

 

 

(b)

It is estimated that JV Company will require additional working capital, and
both INVESTORS and SPAR shall, pursuant and subject to Section 22, contribute
these funds from time to time as and when needed, whether in the form of loans
to or additional capital investments in the JV Company in proportion to the
number of Shares in JV Company they respectively own, as the timing, amount and
manner of such funding may be determined by the JV Board in its discretion.

 

27.

Implementation

 

The JV Members hereby agree, for themselves, their successors, heirs and legal
Representatives, to vote at JV Members' meetings (regular or special, or in
written consents in lieu of such meetings), and to cause the Directors they
nominate to vote at Board meetings (regular or special, or in written consents
in lieu of such meetings) and to carry out their duties, to prepare, execute and
deliver or cause to be prepared, executed and delivered such further instruments
and documents, to take such other actions and to cause the JV Company, JV
Company work rules and other rules and Commercial registry and any other
document to be amended or adopted as may be reasonably required to effect the
provisions and intent of this Agreement and the transactions contemplated
hereby.

 

ARTICLE VI: TRANSFER OF UNITS AND TERMINATION

 

28.

JV Member Representations re Shares..

 

 Each JV Member represents and warrants to and covenants and agrees each other
JV Member and the JV Company as follows:

 

(a)       The shares are uncertificated and no stock certificates will be issue.

 

(b)      The Shares have been acquired by such JV Member for investment, have
not been registered any applicable securities law, and may not be offered, sold,
assigned, given, pledged, hypothecated or otherwise transferred or encumbered
unless the such transaction is made in accordance with the provisions of this JV
Agreement and is either (i) covered by an effective registration under, (ii)
exempt from registration under or (iii) otherwise in compliance with each
applicable securities law.

 

(c)       The Shares have been issued by the JV Company, under and shall be held
and are subject to each and all of the applicable preferences, designations,
rights, powers, privileges, qualifications, limitations, restrictions,
statements or other terms and provisions of: (i) the JV Governing Documents; and
(ii) for so long as SPAR Group, Inc. ("SGRP"), or any of its direct or indirect
subsidiaries owns any Shares (of record or beneficially), any and all of the
SGRP Policies.

 

(d)      All applicable preferences, designations, rights, powers, privileges,
qualifications, limitations, restrictions and other terms and provisions apply
to the each of the Shares issued to a JV Member or transferred to the transferee
and are binding on such JV Member and such transferee, respectively. A statement
of all of the preferences, designations, rights, powers, privileges,
qualifications, limitations, restrictions, statements or other provisions of
each class of stock or series thereof under the applicable Governing Documents
(or at the JV Company's option, copies of such documents) may be obtained by any
stockholder, upon request and without charge, at the JV Company's head office in
Brazil or SGRP's principal executive office (as set forth in SGRP's most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q as filed with the
SEC).

 

29.

Restrictions and Conditions on Transfers of Shares

 

(a)       Except to the extent otherwise permitted in (after compliance with)
this Section 29 or in Section 30 or required under any permitted JV Company
financing, each JV Member agrees that it will not, , assign, sell, give, dispose
of, pledge, mortgage, or otherwise transfer or make any option, offer,
commitment or agreement to do so (each a "Transfer") any Share or any
entitlement, right (including any preemptive or other right to subscribe to new
Shares) power, privilege, remedy or interest in or to any Share or under any
Governing Document (each a "Share Right"), in each case except to the extent
such Transfer has been specifically approved in completed in accordance with the
prior written consent of the JV Members representing at least a majority (i.e.,
more than 50%) of the total outstanding Shares. . However, SPAR at any time and
from time to time may Transfer any and all of its Shares and Share Rights to any
Affiliate(s) of SPAR without any approval or consent from any other JV Member
and without triggering any right or obligation under Section 30 (each a "SGRP
Internal Transfer"), each such Affiliate of SPAR acquiring such Shares shall, by
accepting such shares, automatically become a party to and be bound by this
Agreement as part of "SPAR", and SPAR shall give the Investors written notice of
each such transfer. Any INVESTOR also may Transfer its Shares and related Share
Rights to any estate planning entity for the benefit of any of his Relatives,
without triggering any right or obligation under Section 30, so long as (i) such
INVESTOR retains or will have sole discretionary voting rights respecting his
Shares, (ii) such INVESTOR requests the prior written approval of such transfer
from SPAR, (iii) SPAR approves the form and substance of such transfer in its
reasonable discretion, which SPAR agrees will not be unreasonably conditioned,
delayed or withheld, and (iv) such trust or other entity assumes the obligations
of a JV Member in writing in accordance with subsection (b), below (each a
"Estate Transfer").

 

 
-10-

--------------------------------------------------------------------------------

 

 

(b)       If any JV Member assigns or otherwise Transfers any of its Shares and
related Share Rights in the JV Company to another person, this Agreement shall
be binding upon and enforceable against such transferee as if such person were a
JV Member, but no such person shall have any voting or other right, entitlement
or interest, or have any of the other benefits of a JV Member or Party, under
this Agreement or any other JV Governing Document (whether as a transferee or JV
Member or otherwise) unless and until (i) the transferring JV Member has given
written notice of such transfer to other JV Members and the JV Company and the
transferee has agreed in writing to assume all of the obligations and
liabilities of the JV Member respecting the transferred Shares arising under the
JV Governing Agreements after the transfer date, but such notice and assumption
(which may be combined) shall only require the signatures of the transferring JV
Member and the transferee, respectively, and (ii) either (A) the transfer was a
SGRP Internal Transfer, (B) the transferring JV Member has reasonably documented
that the transfer was expressly permitted under this Section 29 or in Section 30
and the applicable requirements thereunder were satisfied, or (C) the other JV
Members have approved such transfer in writing (as so notified, so assumed and
either so permitted or so approved, a "Permitted Transfer"). The Company shall
promptly record each Permitted Transfer of the applicable Shares on its books
and records as of the effective date specified in such notice and assumption (or
the later of the specified dates if different).

 

(c)       Each Transfer of any Share or any Share Right shall null and void ab
initio if it is not a Permitted Transfer.

 

(d)       A transferring JV Member shall remain fully bound by this Agreement to
the extent (i) it retains any Shares or any voting or economic rights thereunder
or (ii) the transfer was not a Permitted Transfer. If the transferring JV Member
does not retain any Shares in a Permitted Transfer, the transferring JV Member
shall nevertheless remain fully bound by this Agreement and fully liable for all
legal acts with respect to this Agreement or the JV Company that occurred before
such transfer has been registered on the books of the JV Company.

 

(e)       If after any completed transfer there is only one remaining JV Member,
this Agreement may be terminated by the sole remaining JV Member at any time in
its discretion.

 

30.

Right of First Refusal, Buy/Sell Option and Right to Tender

 

Each JV Member shall, after the third anniversary of the Effective Date, have
the right to sell or otherwise transfer its Shares in accordance with this
Section if all of the specified requirements in this Section have been satisfied
(which, for clarity, do not apply to any SGRP Internal Transfer, Estate Transfer
or other Permitted Transfer). Any sale or other transfer by a JV Member pursuant
to this Section prior to such third anniversary (other than under subsection
(c), which may occur at any time after the Effective Date) shall require the
prior written approval of each other JV Member in its sole and absolute
discretion, which may be delayed, conditioned or withheld for any or no reason
whatsoever. Each such transfer shall also be subject to the notice, assumption
and other provisions of Section 29.

 

(a)       Right of First Refusal. If any JV Member (hereinafter called "Selling
Party") wishes to transfer and sell any of its Shares and related Share Rights,
the Selling Party must transfer and sell all (but not less than all) of its
Shares and related Share Rights (in each case other than any transfer pursuant
to any SGRP Internal Transfer, Estate Transfer or other Permitted Transfer), the
Selling Party shall furnish to each other Party (hereinafter called "Other
Party") a written notice of a proposed purchaser, the offered purchase price and
other major terms, warranties, provisions and conditions of such proposed sale
(the "Offer Terms"). Neither the JV Company nor any Relative nor other Affiliate
of a JV Member may be either the proposed purchaser or the Selling Party). The
Other Party shall have a right to purchase such Shares on the Offer Terms by
giving Selling Party a written notice of its election to make such purchase
within sixty (60) days from its actual receipt or refused delivery of Selling
Party's notice (the "Election Period"). If both Other Parties so elect to
purchase, their purchase shall be pro rata in proportion to their respective
Share ownership or as they may otherwise mutually agree in writing. An Other
Party electing to purchase the applicable Shares pursuant to this subsection (a)
shall complete its purchase on the Offer Terms within sixty (60) days after its
election to do so (as extended, the "Closing Period") If no Other Party elects
within the Election Period to purchase the applicable Shares from the Selling
Party on the Offer Terms, or if the applicable Other Party does not complete its
purchase of such Shares during the Closing Period, the Selling Party may sell
such Shares on the Offer Terms during the sixty (60) day period following the
end of Election Period or Closing Period, as applicable.

 

(b)       Put/Call Rights. Any JV Member (the "Offering Party") may at any time
make a written offer to buy all (but not less than all) of the Shares and all
related Share Rights in the JV Company from another JV Member (the "Other
Party") specifying the offered purchase price and other major terms, warranties,
provisions and conditions of such proposed purchase (the "Offer Terms"). Neither
the JV Company nor any Relative nor other Affiliate of a JV Member may be either
the proposed purchaser or the Offering Party). The Other Party shall have a
right to either (i) accept the offer and sell all of its Shares on the Offer
Terms, or (ii) agree to buy and purchase the Offering Party's Shares on the
Offer Terms, by giving Selling Party a written notice of its election to make
such sale or purchase (as applicable) within sixty (60) days from its actual
receipt or refused delivery of Selling Party's notice (the "Election Period").
If both Other Parties so elect to purchase, their purchase shall be pro rata in
proportion to their respective Share ownership or as they may otherwise mutually
agree in writing. The Offering Party purchasing shares from an Other Party
electing to sell, or the Other Party electing to purchase, the applicable Shares
pursuant to this subsection (b) shall complete its purchase on the Offer Terms
within sixty (60) days after its election to do so (as extended, the "Closing
Period") If no Other Party elects within the Election Period to purchase the
applicable Shares from the Offering Party on the Offer Terms, or if the
applicable Other Party does not complete its election to purchase the applicable
Shares during the Closing Period, the Offering Party may purchase the Shares of
the Other Party on the Offer Terms during the sixty (60) day period following
the end of Election Period or Closing Period, as applicable.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(c)       Consolidation Call Right. In the event that SPAR owns or will own less
than 51% of the outstanding Shares (other than through any voluntary transfer of
Shares by it), or SPAR has been advised by the SGRP Auditor, its counsel or any
governmental authority that SPAR needs to increase its percentage ownership of
the Shares (and thus its voting and economic interests) in the JV Company to
greater than 51% to assure the continued consolidation of the JV Company with
the other SGRP Companies, SPAR shall have the right to acquire Shares and all
related Share Rights from the INVESTORS in the amount necessary for SPAR to
maintain or increase (as applicable) its percentage ownership (the "Call
Shares") by giving the Investors a written offer to buy all of the Call Shares.
The purchase price for the Call Shares shall be equal to the product of (i) the
Purchase Price under (and as defined in) the QPA, as adjusted, times (ii) the
percentage of the total outstanding Shares represented by such Call Shares
(expressed as a decimal (i.e., "0.xxx"). If there is more than one INVESTOR,
their sale prices shall be pro rata in proportion to their respective Call Share
ownership or as they may otherwise mutually agree in writing. SPAR shall
complete its purchase within sixty (60) days after its election to do so (as
extended, the "Closing Period").

 

(d)       General Provisions. The Parties shall cooperate in documenting and
closing each such purchase and sale of all of the Shares or Call Shares (as
applicable) under this Section or Shares under Section 31 held by the Offering
Party, Selling Party, Other Party or breaching Party, as applicable, and each JV
Member shall be entitled to reasonable extensions of the Closing Period,
provided that the Closing Period does not exceed 120 days in total. At such
closing: the purchasing Party shall pay to the selling Party the purchase price
in cash, the selling Party shall transfer the applicable Shares and all related
Share Rights to the purchasing Party, and each Party shall sign any amendment to
its Governing Documents or governmental filing necessary or desirable to
evidence or effectuate such transfer. Each selling Party hereby represents and
warrants, as of the Closing, to each purchasing Party that all such Shares and
all Related Rights are owned beneficially and of record by the selling Party and
are free and clear of any and all claims, liens and other encumbrances.

 

31.

Optional Dissolution on Termination.

 

If the JV Term or this Agreement is terminated, ends or is no longer in effect,
SPAR shall have an option (in its discretion and without limitation of any other
right or remedy), exercisable by written notice to each other Party, to take
each and every action that SPAR may deem necessary or desirable to have the JV
Company dissolved.

 

32.

Default, Termination, Effect of Termination and Survival of Certain Provisions

 

(a)       A JV Member will be in default under this Agreement upon the
occurrence and during the continuance of any of the following, whether in whole
or in part (each a "Default"):

 

 

(i)

any representation made by such JV Member in this Agreement shall prove to have
been false or misleading in any material respect when actually or deemed made or
furnished;

 

 

(ii)

any default by such JV Member shall occur in the due observance, performance or
satisfaction of part of Section 23, 25, 29, 30 or 35 of this Agreement in any
respect, or any other provision of this Agreement or any other JV Governing
Document in any material respect, and such default shall continue for a period
of twenty (20) business days after the earlier of such JV Member receives notice
or obtains knowledge of both the event and the consequential default under this
Agreement, provided, however, that if such default did not result from an
intentional act or omission of such JV Member and is capable of being cured,
such JV Member gave each other JV Member and the JV Company the written notice
required by subsection (b), and upon learning or receiving notice of that
default such JV Member commenced and proceeded diligently in good faith to cure
such default, then such period instead shall be sixty (60) days;

 

 

(iii)

such JV Member shall fail to, be unable to or otherwise not generally pay its
debts as they become due, make an assignment for the benefit of its creditors,
petition or apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties, commence a voluntary proceeding seeking to
take advantage of any present or future Applicable Law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation, file any answer or other document admitting or
failing to contest the material allegations of a petition or other document
submitted against such JV Member in any proceeding, be adjudicated a bankrupt or
insolvent, or act in any way to effectuate, approve, consent or support any of
the actions or events described in this subsection;

 

 

(iv)

any case, proceeding or other action shall be commenced, or any order, judgment
or decree shall be entered by any court of competent jurisdiction, against such
JV Member for anything specified in clause (iii) of this subsection (a), or any
receiver, trustee, assignee, custodian, sequestrator, liquidator or other
official shall be appointed with respect to such JV Member or all or a
substantial part of its assets and properties, and any of the foregoing
involuntary actions shall not be vigorously contested in good faith by such JV
Member and shall continue unstayed and in effect for any period of 60
consecutive days; or

 

 

(v)

any seizure, levy, attachment, distraint, loss, destruction, termination,
foreclosure or other material impairment shall occur with respect to all or any
material part of such JV Member's Shares.

 

 
-12-

--------------------------------------------------------------------------------

 

 

(b)       Each JV Member shall give the other JV Members and the JV Company
prompt written notice if and when such JV Member learns that an event has
occurred or a circumstance exists and such JV Member determines that such event
or circumstance would be reasonably likely to be a Default (with or without
notice, knowledge or lapse of time, as applicable) by such JV Member hereunder
(other than learning thereof through notice from another JV Member).

 

(c)       In the event any JV Member is in Default and such Default shall not
have been corrected by the defaulting Party within the cure period (if any)
specified in subsection (a), above, the remaining non-defaulting JV Members may
together (with their mutual written agreement) terminate the JV Term or this
Agreement (or both) by written notice to the JV Member in Default and the JV
Company with a copy to the Licensor under the JV License, provided that no
notice under this Agreement is required to be given to any person to the extent
giving such notice to that person is prohibited by applicable bankruptcy law or
other Applicable Law.

 

(d)       Upon or the resignation or termination of the employment of JDM as the
JV Company's CEO, if the JV Company has not located a replacement CEO acceptable
to SPAR (in its discretion) within the immediately following 60 days, SPAR also
shall have the right (exercisable in its discretion) to terminate the JV Term or
this Agreement (or both) by written notice to the other JV Members and the JV
Company with a copy to the Licensor under the JV License, provided that no
notice under this Agreement is required to be given to any person to the extent
giving such notice to that person is prohibited by applicable bankruptcy law or
other Applicable Law.

 

(e)       The Parties and JV Company specifically acknowledge and agreed that:
(i) the cancellation, termination or end of the JV Term or this Agreement shall
not affect the performance of any continuing obligations of any Party hereunder;
and (ii) Sections 34 through 48, Exhibit A and the other definitions and general
provisions in this Agreement, as well as those provisions that on their face or
by the nature are reasonably intended to survive, shall each survive the
cancellation, termination or end of this Agreement and continue in full force
and effect until the expiration of the five (5) year period, or the applicable
statute of limitation period, immediately following such cancellation,
termination or end, whichever occurs first. However, except as otherwise
provided in Section 31, the JV Company, JV By-Laws and JV Shares shall survive
and continue in full force and effect after, and shall not be in any way
affected by, the cancellation, termination or end of the JV Term or this
Agreement.

 

33.

JV License Termination.

 

Unless the Parties thereto consent otherwise in writing, the License Term under
(and as defined in) the JV License shall automatically terminate, and the JV
Company shall immediately cease using the name "SPAR" and its derivatives and
all Licensed Rights under (and as defied in) the JV License, if for any reason:
(a) SPAR (or another member of SPAR Group other than JV Company) no longer holds
at least 51% of the Shares; or (b) this Agreement is terminated, ends or is no
longer in effect. The JV Company also shall immediately cease using the name
"SPAR" and its derivatives and all Licensed Rights under (and as defied in) the
JV License if for any reason the JV License is terminated, ends or is no longer
in effect

 

ARTICLE IX: CONFIDENTIALITY, NON-SOLICITATION, INDEMNIFICATION, ETC

 

34.

Confidential Information

 

(a)       From time to time each Party may disclose (in such capacity, the
"Disclosing Party") certain Confidential Information not available to the
general public with respect to itself and its subsidiaries and Affiliated
entities (including such Disclosing Party, each a "Discloser") to any other
Party (a "Receiving Party"), or the Receiving Party, its subsidiaries and
Affiliates and their respective Representatives (each a "Receiver") may
otherwise receive Confidential Information respecting a Discloser, for use in
connection and accordance with this Agreement, but no Discloser is selling or
licensing any of its Confidential Information to any other Party, and no sale or
license shall be inferred or implied as a result of the provision of any
Confidential Information by a Discloser, except for the Receiver's limited
personal right to use such information during the Restricted Period as expressly
provided in this Section. Except as otherwise provided in this Agreement, each
Receiver shall: use the Discloser's Confidential Information only in its
performance under and in accordance with this Agreement; hold the Discloser's
Confidential Information in the strictest confidence (using safeguards
substantially similar to those used by the Receiving Party respecting its own
Confidential Information); not disclose, publish or otherwise reveal, impart,
deliver, exploit or use any such Confidential Information in any manner
whatsoever; shall use reasonable precautions to assure that all Confidential
Information are properly protected and kept from all unauthorized persons; and
not disassemble, decompile, reverse engineer, alter, maintain, enhance or
otherwise modify any Proprietary Information or other similar Confidential
Information that is provided to it by any other Party. "Restricted Period" shall
mean the JV Term plus the five (5) year period immediately following the
termination or end of the JV Term.

 

(b)       A Receiver may provide Confidential Information (A) in connection with
any proceeding under or relating to the enforcement of a Party's rights under
this Agreement, (B) to the extent required by any judicial process, government
order or requirement, or anti-trust, securities, tax or other Applicable Law,
and the potential discloser shall give the Disclosing Party prompt notice
thereof (other than respecting any disclosure required by applicable anti-trust,
securities, tax or similar Applicable Law), (C) to other related Receivers who
have a reasonable need for such information, (D) to their accountants,
attorneys, financiers and other advisers to the extent they have a reasonable
need for such information and are bound by similar confidentiality obligations,
(E) to or for a retailer (directly or through any Representative) to the extent
pertaining to such retailer, the goods or services it offers or any service that
has been or will be performed at such retailer's locations, (F) to or for a
provider of goods or services (directly or through any Representative) to the
extent pertaining to such provider, the goods or services it provides or any
service that has been or will be performed in respect of such goods or services,
and (G) in accordance with this Agreement or any other applicable written
agreement among the Parties. In any event, a Receiving Party shall be
responsible for any breach of this Agreement by any of its own Receivers.

 

 
-13-

--------------------------------------------------------------------------------

 

 

(c)       Each Receiving Party acknowledges and agrees that damages at law will
be an insufficient remedy to the Discloser in the event that any of the
violation of these confidentiality provisions, and accordingly, in addition to
any other rights or that may be available to it, the Discloser also shall be
entitled to obtain injunctive or similar equitable relief to enforce these
confidentiality provisions against each applicable Receiver in any court of
competent jurisdiction. In any such enforcement proceeding, no Receiver shall
raise, and each Receiver hereby expressly waives, the defense that an adequate
remedy at law exists.

 

35.

Limits on the INVESTOR's Ability to Compete, Solicit, Interfere, Etc.

 

Each INVESTOR acknowledges, understands and agrees the JV Company and other SGRP
Companies have made extensive efforts to cultivate and maintain relationships
with their respective customers will be at a competitive disadvantage and suffer
substantial damage if any INVESTOR attempts during the Restricted Period to
redirect those customer relationships to, or establish new or replacement
relationships with such customers on behalf of, in whole or in part, any
INVESTOR, any business, enterprise, entity or other person that competes for or
with the projects, products, services or business of the JV Company or any other
SGRP Company (each a "Competitor"), including (without limitation) any
Merchandising Services within the Territory, or any other person (other than any
SGRP Company). Accordingly, each INVESTOR agrees that during the Restricted
Period, such INVESTOR will not, directly or indirectly, on behalf of such
INVESTOR, any other INVESTOR, any Competitor or any other person (other than any
SGRP Company):

 

(a)

work for, with or on behalf of, or engage, participate or have any other
investment (other than investments in publicly traded shares of a Competitor
that total less than 1% of the public float in such shares) or interest in any
Competitor,in the Territory;

 

(b)

market to or solicit business from any customer of the JV Company or any other
SGRP Company for which such INVESTOR or the JV Company, during the five (5) year
period preceding the end of the JV Term, (1) performed any project, work or
service for, supplied any product or services to or had any other business
relationship or interaction with such customer or its Affiliate or (2) made any
proposal, presentation, offer or other solicitation for any such business to
such customer or its Affiliate,in the Territory;

 

(c)

solicit to employ or employ or otherwise directly or indirectly engage or retain
any of the officers, employees or consultants of the JV Company or any other
SGRP Company, interfere in any way with the relationships of the JV Company or
any other SGRP Company with any of its creditors, customers or suppliers, in
each case including (without limitation) soliciting or inducing any such person
to sever any such existing relationship,in the Territory;

 

(d)

advise, work, consult or comment on any claim, investigation, arbitration,
action, suit or proceeding by any business, enterprise, entity or other person
(other than such INVESTOR) against the JV Company or any other SGRP Company,
other than as compelled by any Third Party under Applicable Law,in the
Territory;

 

(e)

libel, slander or otherwise materially disparage the JV Company, any other SGRP
Company or any of their respective Representatives; or

 

(f)

offer or agree to or cause or assist in any of the foregoing.

 

36.

Mutual Indemnification

 

(a)       Each JV Member (an "Indemnifying Party") at its own expense shall,
upon written demand from the other applicable JV Member, indemnify, reimburse,
hold harmless and defend such other JV Member, its applicable parent companies,
subsidiaries and other Affiliates and their respective Representatives
(including such other Party, each an "Indemnified Person"), from and against any
and all Claims, and any and all Losses related to any Claim or the enforcement
of this indemnification provision, that may be imposed upon, incurred by or
asserted against any Indemnified Person to the extent (and in the proportion)
such Claims and Losses in any way arise out of or relate to: (i) any breach of
this Agreement or the JV License by the Indemnifying Party (in any capacity) or
any of its Representatives; (ii) any infringement or violation of any civil,
privacy, contractual, property or other rights by the Indemnifying Party (in any
capacity) or any of its Representatives in connection with this Agreement or the
business of the JV Company; or (iii) any other act or omission by the
Indemnifying Party (in any capacity) or any of its Representatives under or in
connection with this Agreement or the business of the JV Company constituting
bad faith, negligence, fraud, tort or willful misconduct or for which liability
is imposed by Applicable Law without regard to intent or fault, as such are
finally determined pursuant to Applicable Law, including (without limitation)
those acts or omissions contributing to any death or other injury to any person
or to any property damage or destruction; in each case excluding Claims and
Losses to the extent (and in the proportion) attributable to any act or omission
by any Indemnified Party (in any capacity) or any of its Representatives under
or in connection with this Agreement or the operation of the JV Company
constituting bad faith, negligence, fraud, tort, willful misconduct or a
violation of Applicable Law or this Agreement or for which liability is imposed
by Applicable Law without regard to intent or fault, as such are finally
determined pursuant to Applicable Law.

 

 
-14-

--------------------------------------------------------------------------------

 

 

(b)       The Indemnifying Party's obligations under this indemnification
Section are conditioned and contingent upon the Indemnified Person(s) (or its or
their Representative) providing (A) prompt written notice to the Indemnifying
Party of any actual or overtly threatened Claim covered by this indemnification
provision (a "Covered Claim") and (B) reasonable cooperation in the
investigation, defense and resolution of such Covered Claim. The defense of any
Covered Claim shall be conducted by competent counsel employed by the
Indemnifying Party and approved by the other Party on behalf of the Indemnified
Persons, which approval shall not be unreasonably delayed, conditioned or
withheld. Each Indemnified Person will be entitled, at its own cost and expense
(which shall not constitute indemnified Losses under any circumstance), to
retain counsel of its own choosing and participate in such defense.

 

(c)       None of the Indemnifying Party and the applicable Indemnified Persons
(each a "Covered Person") shall agree, enter into or consent to the entry of any
judgment or order, compromise or settlement in any Covered Claim (each a "Claim
Disposition") without the written consent of each other Covered Person, which
consent shall not be unreasonably delayed, conditioned or withheld (in light of
all factors of reasonable importance to such person). Without limiting any other
reasonable reason for rejection, any Covered Person may reasonably reject any
proposed Claim Disposition if it (A) requires any payment or performance of any
kind or nature by such person other than mutual releases and such person's
payment of the Losses (if any) required by the Claim Disposition and this
Agreement, (B) does not expressly release such person from all further or other
Losses or involvement respecting the Covered Claim, (C) does not provide for the
dismissal with prejudice of such Covered Claim in respect of such person, or (D)
could reasonably be expected to require any future payment or performance by or
otherwise materially and adversely affect such person (other than the releases
and required payments described in clause (A) above). The Indemnifying Party
shall not be liable for any Losses in excess of any settlement amount
unreasonably rejected by the applicable Covered Person(s) and all related Losses
of defending the Covered Claim incurred after the settlement date unreasonably
rejected. Any Losses that the Indemnifying Party shall become obligated to pay
to an Indemnified Person under this indemnification provision shall be reduced
by the amount of all applicable net insurance proceeds that such person will
have received in connection with such Losses.

 

ARTICLE X: GENERAL PROVISIONS

 

37.

Mutual Representations and Warranties

 

Each Party represents and warrants to and covenants and agrees with each other
Party that: the sole relationship under this Agreement between the Parties
hereto is that of an arms-length independent founders of the JV Company and
investors in and holders of the Shares; this Agreement does not (and shall not
be deemed or construed) to assign to or impose on any Party, or otherwise
create, any joint venture (other than the JV Company pursuant to the JV
Governing Documents), franchise, partnership, trust, agency or other advisory,
employment or fiduciary relationship in favor or for the benefit of each other
Party, any of its Representatives or any other person, give any Party any
entitlement, right, power or authority to bind any other Party or incur any
obligation or liability on behalf of any other Party, or except as otherwise
expressly provided in this Agreement, limit or otherwise affect the right,
power, authority or discretion of any Party to deal with any other persons or
pursue any and all other business opportunities whatsoever (whether involving
the same or other products or services) or to conduct its business in such
manner as it may choose; it has independently and fully reviewed and evaluated
this Agreement, the obligations and transactions contemplated under this
Agreement and the potential business, financial and other effects of such
obligations and transactions on it and its Affiliates, and it shall continue to
do so; it has and shall maintain full and unrestricted power, authority and
legal capacity, it has been and shall continue to be duly authorized and
empowered, it has obtained and shall maintain all qualifications,
authorizations, approvals and waivers, and it has satisfied and shall continue
to satisfy all other applicable legal, governance and contractual requirements,
in each case to the extent necessary to make this Agreement enforceable against
it and to perform its obligations hereunder; it has duly authorized and
empowered each person signing this Agreement or acting hereunder on its behalf
to do so, and this Agreement is enforceable against it in accordance with its
express provisions; and it is acting on its own behalf, it is properly
identified with its correct and complete legal name and (to the extent
referenced) its jurisdiction of organization and principal place of business,
and it shall promptly inform each other Party of any change in such legal name,
organizational jurisdiction or principal place of business.

 

38.

Force Majeure

 

No Party shall be liable to any other Party for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by any "force majeure" as defined in
the Brazilian Civil Code or by any riots, civil commotions, wars, hostilities
between nations, terrorism, governmental laws, orders or regulations, embargoes,
actions by the government or any agency thereof, acts of God, storms, fires,
accidents, strikes, sabotages, explosions, internet or other infrastructure
disruption, or other contingencies, circumstances or events beyond the
reasonable control of the respective Parties.

 

 
-15-

--------------------------------------------------------------------------------

 

 

39.

Notices

 

All default, termination, legal or other notices and communications given or
made in accordance with or in connection with this Agreement shall be made in
writing and may be given either by (i) personal delivery, (ii) overnight
courier, (iii) certified or express mail, return receipt requested, if properly
posted, with postage fully prepaid or for the account of the sender, in an
envelope properly addressed to the respective Parties at the address set forth
below in this Agreement. A Party may change address or related information by
giving written notice in the above manner to each other Party. Any notice,
report or other communication shall be deemed to have been delivered when
actually received or refused, but if it is received other than during the
recipient's regular business hours, it shall be deemed to have been delivered on
the following business day.

 

40.

Successors and Assigns, Assignment, No Third Party Beneficiaries

 

All representations, warranties, covenants and other agreements made by or on
behalf of each Party in this Agreement shall be binding upon the heirs,
successors, assigns and legal representatives of such Party and shall inure to
the benefit of the heirs, successors, assigns, and legal representatives of each
other Party. However, each Party agrees that it will not assign this Agreement
or Transfer any of its Shares or Share Rights to any other person except as
provided in and in compliance with Sections 29, 30 or 31 of this Agreement. The
provisions of this Agreement are for the exclusive benefit of the Parties
hereto, and, except as otherwise expressly provided herein with respect to a
Party's Affiliates and their Representatives (e.g., indemnification), no other
person, including creditors of any Party, shall have any right or claim against
any Party by reason of any of those provisions or be entitled to enforce any of
those provisions against any Party.

 

41.

Severability

 

In the event that any provision of this Agreement shall be determined to be
superseded, invalid, illegal or otherwise unenforceable (in whole or in part)
pursuant to Applicable Law by a court or other governmental authority having
jurisdiction, the Parties agree that: (a) any such authority shall have the
power, and is hereby requested by the Parties, to reduce or limit the scope or
duration of such provision to the maximum permissible under Applicable Law or to
delete such provision or portions thereof to the extent it deems necessary to
render the balance of such Agreement enforceable; (b) such reduction, limitation
or deletion shall not impair or otherwise affect the validity, legality or
enforceability of the remaining provisions of this Agreement, which shall be
enforced as if the unenforceable provision or portion thereof were so reduced,
limited or deleted, in each case unless such reduction, limitation or deletion
of the unenforceable provision or portion thereof would impair the practical
realization of the principal rights and benefits of either Party hereunder; and
(c) such determination and such reduction, limitation and/or deletion shall not
be binding on or applied by any court or other governmental authority not
otherwise bound to follow such conclusions pursuant to Applicable Law.

 

42.

Governing Law

 

This Agreement, all matters related hereto and all disputes hereunder shall be
governed by and construed in accordance with the laws of the Federative Republic
of Brazil without reference to conflict of law provisions that would defer to
the substantive laws of another jurisdiction.

 

43.

Consent to Arbitration and Jurisdiction, Etc.

 

(a)       Submission to Arbitration. Any dispute among the Parties in relation
to this Agreement that cannot be amicably resolved by the Parties within thirty
(30) days shall be submitted to arbitration, in accordance with Law 9307 of
1996, by the Centro Arbitral da C®mara de Comercio Brasil-Canadá (the
"Arbitration Center"), which is hereby elected to conduct the arbitration
procedure. The arbitration shall be conducted in São Paulo-SP and shall follow
the rules of the Arbitration Center then in effect.

 

(b)       Summary Arbitration Procedure. In cases where the matter in dispute
does not exceed R$400,000, the arbitration decision shall be granted by only one
(1) arbitrator appointed by mutual agreement of the parties within seven (7)
days from the notice from the Arbitration Center. In the event the parties are
unable to appoint the arbitrator within such term, the President of the
Arbitration Center will make the appointment. The arbitrator shall be fluent in
Portuguese and English and the arbitration procedure shall be conducted in
Portuguese. The parties hereby agree that the arbitrator shall necessarily be
experienced in mergers and acquisitions transactions as a requirement for his or
her appointment.

 

(c)       Ordinary Arbitration Procedure. In cases where the matter in dispute
exceeds R$400,000, the arbitration decision shall be granted by three (3)
arbitrators. Each party shall appoint one arbitrator and such appointed
arbitrators shall select the third arbitrator, who shall act as the President of
the arbitration panel. Such appointments shall be made within the terms and in
accordance with the rules of the Arbitration Center and any arbitrator not
appointed or not appointed within such terms will be appointed by the President
of the Arbitration Center. Each of the arbitrators shall be fluent in Portuguese
and English and the arbitration procedure shall be conducted in Portuguese. The
parties hereby agree that each of the arbitrators shall necessarily be
experienced in mergers and acquisitions transactions as a requirement for his or
her appointment.

 

 
-16-

--------------------------------------------------------------------------------

 

 

(d)       Directions to Arbitrator(s). The Parties hereby instruct and direct
the arbitrator to determine each claim or severable part thereof in accordance
with the provisions of this Agreement (and U.S.GAAP to the extent required by
this Agreement, except as otherwise provided herein), on the basis of
supportable quantifiable calculations in the case of any accrual, reserve or
other amount, and the arbitrator(s) shall not "split the difference" or use
similar allocation methods. No lost profits, consequential, punitive or similar
damages shall be awarded by the arbitrator(s). Discovery will be strictly
limited to documents of the Parties specifically applicable to the claims,
excluding, however, those items protected by attorney/client, accountant or
other professional or work product privilege (which the Parties hereby agree
have not been waived by the Parties hereto or other applicable persons). No
depositions, interrogatories or other prescreening of Party or its
Representatives or any expert witnesses will be permitted in any arbitration.
The arbitrator(s) shall render a decision and award within sixty (60) days after
the commencement of the arbitration. Such decision and award shall be in writing
(in both English and Portuguese), shall be delivered to each Party and shall be
conclusive and binding on the Parties.

 

(e)       Costs of the Arbitration. All costs and expenses of the arbitration
procedure, including the arbitrators' fees, will be paid by the non-prevailing
party. In the event the arbitration award benefits both parties, such costs and
expenses will be paid in the proportion determined in such award.

 

(f)       Exclusive Remedy, Except for Injunctive or Other Provisional Relief.
The dispute resolution procedures specified in this Section 43 shall be the sole
and exclusive procedures for the resolution of disputes between the parties
arising out of or relating to this Agreement; provided, however, that either
party may seek preliminary injunctions or other provisional judicial relief that
may be necessary in the case of absolute and urgent necessity, or for the
compulsory installation of the arbitration procedure. In such cases, the
injunction or relief shall be sought exclusively in the State Courts of the
District of São Paulo, State of São Paulo, Brazil, with express waiver of any
other, no matter how privileged. Even in instances where a provisional judicial
relief has been obtained, the merits of the matter in dispute will always be
decided through the arbitration procedure.

 

(g)       Parties in Arbitration. For purposes of this Section 43, in all cases
there will be only two (2) parties to any arbitration. In cases where more than
two (2) parties are involved in the procedure, each party shall join one or more
of the other parties, as determined by their common interests, for purposes of
appointing arbitrators and conducting the arbitration procedure.

 

44.

Mutual Waivers and Cumulative Rights

 

Any waiver or consent respecting this Agreement shall be effective only if in
writing and signed by the required Parties and then only in the specific
instance and for the specific purpose for which given. No waiver or consent
shall be deemed (regardless of frequency given) to be a further or continuing
waiver or consent. No voluntary notice to or demand on any Party in any case
shall entitle such Party to any other or further notice or demand. Except as
expressly provided otherwise in this Agreement, (a) no failure or delay by any
Party in exercising any right, power, privilege, interest or entitlement
hereunder shall operate as a waiver thereof, (b) no single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power, privilege, interest or entitlement, and (c) the rights,
powers, privileges, interests and entitlement under this Agreement shall be
cumulative, are not alternatives, and are not exclusive of any other right,
power, privilege, interest or entitlement provided by this Agreement or
Applicable Law.

 

 [SIGNATURES NEXT PAGE]

 

 
-17-

--------------------------------------------------------------------------------

 

 

45.

English Language; U.S. Currency.

 

Each Party acknowledges and agrees that the Parties have expressly required, and
each Party hereby expressly agrees, that this Agreement and all related
documents be drafted in the English language and this Agreement and certain
related documents also be drafted in the Portuguese language. The Parties
further acknowledge and agree that the final signed English language version of
this Agreement must prevail and be used to interpret, exercise or enforce any of
the rights, representations, warranties, covenants agreements or other
obligations or any of the powers, privileges, remedies, interests and
entitlements of any Party or beneficiary under this Agreement. All references in
this Agreement to dollars ($) shall mean U.S. Dollars unless otherwise
specified, and shall include the equivalent amount in Reaisas converted at the
relevant time pursuant to the then applicable PTAX rate, as then most recently
published by the Brazilian Central Bank.

 

46.

Registration of Agreement; All Waivers Intentional, Etc.

 

This Agreement shall be filed at the head office in Brazil of the JV Company
pursuant to the provisions of the Brazilian Corporation Law, and the JV Company
shall abide by, and cause compliance with, its provisions. Each express waiver,
release, relinquishment or similar surrender of rights (however expressed) made
by a Party in this Agreement has been absolutely, unconditionally, irrevocably,
knowingly and intentionally made by such Party.

 

47.

Amendments

 

This Agreement (i) may not be supplemented, modified, amended, restated, waived,
extended, discharged, released or voluntarily terminated orally, and (ii) may
only be supplemented, modified, amended, restated, waived, extended, discharged,
released or voluntarily terminated in a writing signed by all of the Parties
hereto, provided, however, that the JV Company shall not be considered a Party
for the purposes of this sentence and it shall be bound by any writing signed by
the INVESTORS and SPAR.

 

48.

Entire Agreement

 

Each Party acknowledges and agrees that, in entering into this Agreement, it has
not directly or indirectly acted or relied upon any representation, warranty,
promise, assurance or other agreement, understanding or information (whether
written, electronic, oral, express, implied or otherwise) from or on behalf of
any other Party, any of its subsidiaries or other Affiliates, or any of their
respective Representatives, respecting any of the matters contained in this
Agreement except for those expressly set forth herein. This Agreement contains
the entire agreement and understanding of the Parties and supersedes and
completely replaces all prior and other representations, warranties, promises,
assurances and other agreements, understandings and information (including,
without limitation, all letters of intent, term sheets, existing agreements,
offers, requests, responses and proposals), whether written, electronic, oral,
express, implied or otherwise, from a Party or between them with respect to the
matters contained in this Agreement.

 

In Witness Whereof, INVESTORS and SPAR have executed and delivered this
Agreement through their duly authorized signatories on the dates indicated below
and intend to be legally bound by this Agreement as of the Effective Date. On
the Closing Date, the JV Company shall execute, deliver and join in, and in any
event the JV Company shall be deemed to have executed, delivered and joined in
(through the agreements and actions of INVESTORS and SPAR herein), this
Agreement through their duly authorized signatories on the date indicated below
and intends to be legally bound by this Agreement as of the Effective Date.

 

JK Consultoria Empresarial

Ltda.-ME

 

Earth Investments, LLC

 

SGRP Brasil Participações Ltda.

                    By:       By:       By:       Name:        Name:       
Name:        Title:        Title:        Title:                          Date
Signed:     Date Signed:     Date Signed:                 Address for Notices:  

Address for Notices:

 

Address for Notices:

         

c/o SPAR Group, Inc.

          333 Westchester Avenue          

South Building, Suite 204

White Plains, New York 10604

ATTN: James R. Segreto, CFO

  Witnesses:           1.   2.      

 

 
-18-

--------------------------------------------------------------------------------

 

 

Exhibit A

 

to

 

Joint Venture Agreement

 

CERTAIN DEFINED TERMS AND INTERPRETATIONS

 

This Exhibit A is an exhibit to and incorporated by reference into the above
Agreement, as such term is referenced and defined above and referenced below.
Capitalized terms used and not otherwise defined or amended in this Exhibit have
the meanings respectively assigned to them elsewhere in this Agreement.

 

Certain Defined Terms

 

The following capitalized terms shall have the meanings respectively assigned to
them in this Exhibit:

 

"Affiliate" of a referenced person shall mean (i) any subsidiary, parent or
Significant Stockholder of such person, (ii) any other person directly or
indirectly controlling, controlled by or under common control with the
referenced person, whether through ownership, by contract, arrangement or
understanding or otherwise, which shall be presumed to exist if the referenced
person has more than ten percent of the equity of, profits from or voting power
respecting such other person or vice versa, or (iii) any director, officer,
partner, manager or other executive of or partner, member or joint venturer in
such person or any Affiliate of such person, or any member of his or her
immediate family (including any parent, spouse or child, wherever residing).
However, INVESTORS shall not (for the purposes of this Agreement) be treated as
or deemed to be an Affiliate or Representative of SPAR or the JV Company. The
Affiliates of SPAR include (without limitation) the JV Company and each other
SGRP Company as well as SPAR Administrative Services, Inc., and SPAR Business
Services, Inc.

 

"Applicable Law" shall mean: (a) any Exchange Rules; (b) any Securities Law; (c)
the US Internal Revenue Code, the US Employee Retirement Income Security Act or
any other comparable law of any applicable jurisdiction; (d) the US Foreign
Corrupt Practices Act or any other comparable law of any applicable
jurisdiction; or (e) any other national, federal, state, territorial,
provincial, county, municipal or other governmental or quasi-governmental
treaty, law, statute, ordinance, requirement or use or disposal classification
or restriction; in each case (i) including (without limitation) any and all
rules and regulations promulgated under any of the foregoing and then in effect,
(ii) as the same may be adopted, supplemented, modified, amended or restated
from time to time or any corresponding or succeeding law or provision, (iii)
whether applicable to SGRP, SPAR or the JV Company, or (iv) whether of the
U.S.A., the Territory or otherwise.

 

"Claim" shall mean any claim, demand, action, case, suit or proceeding of any
kind, nature or description (whether administrative, judicial or otherwise).

 

"Confidential Information" shall mean any and all proprietary or other
confidential documents, information, materials or records not available to the
general public respecting (among other things) any Discloser's agreements,
assets, business, clients, concepts, condition, controversies, copyright, costs,
customers, data, designs, discoveries, events, expenses, finances, ideas,
improvements, income, instructions, Intellectual Property, inventions, know-how,
layouts, liabilities, management, merchandisers, methods, operations, patents,
payroll, performance, personnel, plans, practices, prices and pricing, products,
programs, proposals, prospects, relationships, services, software, source code,
strategies, suppliers, systems, taxes, techniques, technology, templates,
trademarks, trade names, trade secrets, vendors, web site, work product or other
proprietary or confidential property, rights or information, whenever acquired,
created or existing. "Confidential Information" may be in written, electronic or
other form and shall include (without limitation) any and all similar documents,
information, materials or records pertaining to any current, former or potential
client, customer, retailer, vendor or employee or any other person (including,
without limitation, any applicable provider or retailer of goods or services)
where a Discloser is bound by a similar confidentiality obligation to such
person. However, "Confidential Information" does not include anything that: (1)
is already in or enters the public domain or is or becomes otherwise available
to the public through no breach of this Agreement; (2) prior to receipt from a
Discloser was already known to or held by any Receiver (as reasonably provable
by its records); (3) was acquired or received from a Third Party unless the
Receiver actually knew at the time that such Third Party was prohibited from
making such transfer or disclosure; or (4) is subsequently learned or developed
independently by a Receiver (as provable by its records). For clarity, (A) no
Party is required to disclose any Confidential Information it possesses
respecting any other person without such person's consent, (B) data that could
be reacquired without breach of this Agreement is not the "Confidential
Information" of either Party, and (C) the existence and generic nature of any
business between the Parties is not the "Confidential Information" of either of
them. For the purposes of this Agreement, the Confidential Information of Owner,
Licensor and SPAR each includes (without limitation) any and all Intellectual
Property and other Confidential Information of each SGRP Company, including the
JV Company (i.e., Owner, Licensor and SPAR shall be deemed to co-own the JV
Company's own Confidential Information with the JV Company). However, the JV
Company's Intellectual Property or other Confidential Information does not
include any Intellectual Property (other than the Licensed Rights) or other
Confidential Information of any SGRP Company other than the JV Company's own
Confidential Information.

 

"Exchange Rules" shall mean the charter or other organizational or governance
document or listing or other requirements of the applicable national securities
exchange or market on which SGRP's stock is listed or quoted, which currently is
Nasdaq, or any other applicable self-regulatory or governing body or
organization, and the rules and regulations promulgated thereunder, as the same
may be adopted, supplemented, modified, amended or restated from time to time or
any corresponding or succeeding law or provision.

 

 
-19-

--------------------------------------------------------------------------------

 

 

"Intellectual Property" shall mean any and all names, trademarks, trade names,
trade dress, service marks, insignias, designs, artwork, logos, copy, works of
authorship, domain names, software, source code, inventions, ideas, concepts,
techniques, improvements, developments, trade secrets, other intellectual
property, and similar intangible property, deliverables or work product, or any
and all entitlements, rights, licenses, privileges or interests in or to any
such property, in each case (i) worldwide, (ii) whether now or hereafter
existing, acquired, created, developed or improved, (iii) whether owned,
licensed or otherwise held or used individually, exclusively or otherwise, (iv)
whether or not existing, acquired, created, developed or improved in connection
herewith, and (v) whether or not capable of being registered, copyrighted,
patented or similarly protected. For the purposes of this Agreement, the
Intellectual Property of Owner, Licensor and SPAR each includes (without
limitation) any and all Intellectual Property of (i) the JV Company (as more
fully provided in the JV License), and (ii) each other SGRP Company. However,
the JV Company's Intellectual Property does not include any of Intellectual
Property (other than its rights as the licensee of the Licensed Rights) of any
SGRP Company.

 

"IGC" shall mean The Interpublic Group of Companies, Inc., a Delaware
corporation currently having its headquarters at 909 Third Avenue, New York, New
York 10022, U.S.A.

 

"Losses" shall mean any and all losses, liabilities, damages, judgments,
settlements, penalties, fines, costs and expenses of every kind, nature or
description, including (without limitation) court costs and the reasonable fees,
expenses and disbursements of attorneys, paralegals and other professionals.

 

"Merchandising Services" shall mean the various merchandising and other
marketing services from time to time provided by any of the SGRP Companies
(whether directly or through its subcontractors), including (without limitation)
product, shelf, display and support services (whether scheduled, special,
project, individual or otherwise), in-store event and staffing, product
sampling, demonstrations, instruction and assistance, sales assistance and
staffing, inventory distribution and management, audit services, technology
services, and design, development, research, analysis and consulting services,
in each case whether performed in stores, warehouses, offices, homes or
elsewhere, whether performed for retailers, distributors, manufacturers or
others, whether performed by or for the SPAR Group in the United States of
America, Canada, Mexico, China, Japan, Australia, South Africa or India or
elsewhere, and whether or not utilizing all or any part of the SGRP Intellectual
Property or other SGRP Confidential Information.

 

"New Momentum Company" shall mean either, and "New Momentum Companies" shall
mean both, as the context may require or permit, of (a) New Momentum Ltda., a
company organized and existing under the laws of Brazil and enrolled with the
Brazilian Internal Revenue Service under CNPJ/MF No. 04.285.644/0001-24 ("NML"),
and (b) New Momentum Serviços Temporários Ltda., a company organized and
existing under the laws of Brazil and enrolled with the Brazilian Internal
Revenue Service under CNPJ/MF No. 02.859.937/0001-42("NMST"), with NML and NMST
each currently having its headquarters at Rua Araporé, 655, 1º andar, city of
São Paulo, State of São Paulo, Brazil.

 

"NM Governing Document" shall mean the filed articles of association of each New
Momentum Company, each other governing document of the applicable New Momentum
Company, the SGRP Policies, and this Agreement, as each be supplemented,
modified, amended, restated or replaced from time to time in the manner provided
herein

 

"QPA" shall mean the Quota Purchase Agreement entered into in September 2016, by
and among the QPA Sellers and the Company, pursuant to which the Company is
acquiring all of the equity ("quotas") in and issued by the New Momentum
Companies, as the same may be supplemented, modified, amended, restated or
replaced from time to time in the manner provided therein.

 

"QPA Guaranty" shall mean the QPA Guaranty Agreement dated as of September 2016,
by and among the QPA Sellers and IGC, as Guarantors, and the Company and the New
Momentum Companies, as beneficiaries, as the same may be supplemented, modified,
amended, restated or replaced from time to time in the manner provided therein.

 

"QPA Seller" and "QPA Sellers" shall respectively mean any and all of (a)
Interservice Publicidade Sociedade Ltda., a company organized and existing under
the laws of Brazil, enrolled with the Brazilian Internal Revenue Service under
CNPJ/MF No. 46.546.669/0001-84, and currently having its headquarters at Rua
Loefgren, 2527, 1º subsolo, city of São Paulo, State of São Paulo, (b) Momentum
Promoções Ltda., a company organized and existing under the laws of Brazil,
enrolled with the Brazilian Internal Revenue Service under CNPJ/MF No.
02.767.700/0001-31, and currently having its headquarters at Rua Araporé, 655,
1º andar, city of São Paulo, State of São Paulo, and (c) IPG Nederland B.V., a
company organized and existing under the laws of the Netherlands, enrolled with
the Brazilian Internal Revenue Service under CNPJ/MF No. 09.586.562/0001-33, and
currently having its headquarters at Herikerbergweg, 238, Luna ArenA, CEP
1101CM, Amsterdam, Netherlands. For clarity, the QPA Sellers are the "Sellers"
under (and as defined in) the QPA, and the QPA Sellers and IPG are the
"Guarantors" under (and as defined in) the QPA Guaranty.

 

"Relative" (and "related" and other variations) means any person who is related
by blood, marriage, adoption, convention, law or similar relationship with a
referenced person. A referenced person's relatives include (without limitation)
his or her spouse, any mother, father, grandmother, grandfather, sister,
brother, daughter, son, or other descendent of the referenced person or his or
her spouse, or any of their respective spouses or descendants, in each case
whether related by blood, marriage, adoption, law or otherwise and including
(without limitation) "step" relationships (stepfather, stepmother, stepchild and
the like) and "in-law" relationships (mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law and the like). A Relative also
shall be deemed to include (for the purposes of this Agreement and the SGRP
Ethics Code only) any Person (other than a Relative) who is in a "close personal
relationship" with the referenced person, meaning any established romantic or
sexual relationship or domestic partnership with or residence in the same
household as the referenced person.

 

 
-20-

--------------------------------------------------------------------------------

 

 

"Representative" shall mean any shareholder, partner, member, director,
executive, manager, officer, employee, contractor or subcontractor (in each case
excluding a Party in the case of any other Party and excluding both Parties in
the case of a Third Party), attorney, agent or other representative of the
referenced person or any of its subsidiaries or other Affiliates; provided,
however, that JV Company and INVESTORS shall not be deemed or construed to be a
Representative of SPAR or SPAR Group, or vice versa, and no Representative of a
Party shall be deemed or construed to a Representative of any other Party unless
a person has expressly been made a director, officer or employee of both
Parties.

 

"SEC" shall mean the U.S. Securities and Exchange Commission.

 

"Securities Law" shall mean the U.S. Securities Act of 1933, the U.S. Securities
Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, any "blue sky" or
other applicable U.S. federal or state securities law, or any other comparable
law of any applicable jurisdiction, as amended, and any and all rules and
regulations promulgated thereunder and then in effect.

 

"SGRP Audit Committee" shall mean the Audit Committee of the Board Directors of
SGRP.

 

"SGRP Auditor" shall mean, for a particular period, the principal independent
registered public accounting firm selected by SGRP and approved by the SGRP
Audit Committee to audit and review the financial statements of the SGRP
Companies for that period. The SGRP Auditor for 2015 and 2016 is BDO USA, LLP.

 

"SGRP Company" shall mean SGRP or any direct or indirect subsidiary of SGRP
(including SPAR and the JV Company). The subsidiaries of SGRP at the referenced
date are listed in Exhibit 21.1 to SGRP's most recent Annual Report on Form 10-K
as filed with the U.S. Securities and Exchange Commission (a copy of which can
be viewed at the Company's website (www.SPARinc.com) under the tab/sub-tab of
Investor Relations/SEC Filings).

 

"SGRP Ethics Code" shall mean, collectively, the SPAR Group Code of Ethical
Conduct for its Directors, Executives, Officers, Employees, Consultants and
other Representatives Amended and Restated as of September 13, 2015, and SGRP's
Statement of Policy Regarding Personal Securities Transactions in SGRP Stock and
Non-Public Information, as amended and restated on May 1, 2004, and as further
amended through March 10, 2011, as each may have been and hereafter may be
unilaterally adopted, interpreted, supplemented, modified, amended, restated,
replaced, suspended or cancelled in whole or in part at any time and from time
to time in the manner provided there, all without any notice to or approval from
the Investor or JV Company.

 

"SGRP Policies" shall mean any and all of the SGRP's internal accounting,
financial and reporting principles, controls and procedures, employment policies
and procedures, and corporate codes and policies (including the Ethics Code) in
effect at the applicable time(s), as each may have been and hereafter may be
unilaterally adopted, interpreted, supplemented, modified, amended, restated,
replaced, suspended or cancelled in whole or in part at any time and from time
to time by SGRP's Board of Directors or applicable Committee thereof or by the
applicable authorized Executive(s) of SGRP (as defined in its By-Laws) in its or
their discretion, as the case may be, all without any notice to or approval from
the Investor or JV Company.

 

"Significant Stockholder" of a referenced entity shall mean any stockholder,
member or other equity owner have a beneficial ownership of more than 5% of such
entity's equity, owner's votes or economic benefits in the aggregate, either
directly or through his or her Affiliate(s) or Relatives.

 

"Termination For Cause" shall mean any termination of the referenced person for
any of the following reasons: (i) the referenced person's willful, negligent or
repeated breach in any material respect of, or the referenced person's willful,
negligent or repeated nonperformance, misperformance or dereliction in any
material respect of any of his or her duties and responsibilities under, (A) any
employment agreement or confidentiality agreement with the JV Company or any
other SGRP Company, (B) the directives of the JV Board, his or her superior
officer or SGRP's Audit Committee, (C) the SPAR Ethics Code, (D) the policies
and procedures of the JV Company governing his or her employment or conduct, or
(E) SGRP's Ethics Code or other SGRP's Policies, in each case other than in
connection with any absence or diminished capacity due to illness, disability or
incapacity excused by (1) SGRP's Policies, (2) the terms of his or her
employment or (3) the action of the JV Board; (ii) the referenced person shall
cause or (to the extent within his or her authority) suffer or permit the JV
Company to breach or violate, or shall take any action that directly breaches or
violates, any provision of this Agreement or the JV License that would permit
its termination except to the extent cured within the applicable grace period
expressly provided therein (if any); (iii) the gross or repeated disparagement
by the referenced person of the business or affairs of the JV Company, any other
SGRP Company or any of their Representatives that in the reasonable judgment of
the JV Company or applicable SGRP Company has adversely affected or would be
reasonably likely to adversely affect the operations or reputation of any such
person; (iv) any resume, application, report or other information furnished to
the JV Company or SGRP by or on behalf of the referenced person shall be in any
material respect untrue, incomplete or otherwise misleading when made or deemed
made; (v) the referenced person is indicted for, charged with, admits or
confesses to, pleads guilty or no contest to, adversely settles respecting or is
convicted of (A) any willful dishonesty or fraud (whether or not related to the
JV Company or any other SGRP Company), (B) any material breach of any applicable
securities or other Applicable Law, (C) any assault or other violent crime, (D)
any theft, embezzlement or willful destruction by the referenced person of any
asset or property of the JV Company, any other SGRP Company or any of their
respective Representatives, customers or vendors, (E) any other misdemeanor
involving moral turpitude, or (F) any other felony; (vi) alcohol or drug abuse
by the referenced person; or (vii) any other event or circumstance that
constitutes cause for termination of the referenced person under Applicable Law
and is not described in another clause of this definition.

 

"Territory" means the country of Brazil.

 

 
-21-

--------------------------------------------------------------------------------

 

 

"Third Party" shall mean any individual, business, entity or other person that
is not an Affiliate of any Party, which Third Parties shall include (without
limitation) any retailer or customer not Affiliated with any Party for whom or
at whose locations services are being performed by or on behalf of the JV
Company, and shall exclude any direct or indirect Affiliate, subcontractor or
other Representative of the JV Company.

 

 

Singular and Plural Forms, Headings, No Third Party Beneficiaries, and other
Interpretations.

 

In this Agreement: (a) the meaning of each capitalized term or other word or
phrase defined in singular form also shall apply to the plural form of such
term, word or phrase, and vice versa; each singular pronoun shall be deemed to
include the plural variation thereof, and vice versa; and each gender specific
pronoun shall be deemed to include the neuter, masculine and feminine, in each
case as the context may permit or required; (b) any bold text, italics,
underlining or other emphasis, any table of contents, or any caption, section or
other heading is for reference purposes only and shall not affect the meaning or
interpretation of this Agreement; (c) the word "event" shall include (without
limitation) any event, occurrence, circumstance, condition or state of facts;
(d) this Agreement includes each schedule and exhibit hereto and each SOW, all
of which are hereby incorporated by reference into this Agreement, and the words
"hereof", "herein" and "hereunder" and words of similar import shall refer to
this Agreement (including all schedules and exhibits hereto) and the applicable
statement(s) of work as a whole and not to any particular provision of any such
document; (e) the words "include", "includes" and "including" (whether or not
qualified by the phrase "without limitation" or the like) shall not in any way
limit the generality of the provision preceding such word, preclude any other
applicable item encompassed by the provision preceding such word, or be deemed
or construed to do so; (f) unless the context clearly requires otherwise, the
word "or" shall have both the inclusive and alternative meaning represented by
the phrase "and/or"; (g) each reference to any financial or reporting control or
governing document or policy of SPAR shall include those of its ultimate parent,
SPAR Group, Inc., or any Nasdaq or SEC rule or other Applicable Law, whether
generically or specifically, shall mean the same as then in effect; (h) each
provision of this Agreement shall be interpreted fairly as to each Party
irrespective of the primary drafter of such provision; and (i) the provisions of
this Agreement are for the exclusive benefit of the Parties hereto, and except
as otherwise expressly provided herein with respect to a Party's Affiliates and
their Representatives (e.g., confidentiality, indemnification or the like), no
other person (including any creditor), shall have any right or claim against any
Party by reason of any of those provisions or be entitled to enforce any of
those provisions against any Party.

 

 
-22-

--------------------------------------------------------------------------------

 

 

Exhibit B

 

NOT APPLICABLE

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

Exhibit C

 

By-Laws

 

(attached)

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Form of JV License

 

(attached)

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

Exhibit E

 

Form of Management Agreement

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

Exhibit F

 

Form of High Access Non-Compete and Confidentiality Agreement

 

 

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

This Confidentiality, Non-Solicitation and Non-Competition Agreement (as
modified, amended or restated from time to time in the manner provided herein,
this "Agreement") is by and between Jonathan Dagues Martins, the individual
employee named below (the "Employee"), and SPAR Brasil Serviços de Tecnologia e
Merchandising S.A., the SPAR Company employer named below (the "Employer").

 

In consideration of present or future employment by the Employer, the mutual
covenants below and other good and valuable consideration (the receipt and
adequacy of which is hereby acknowledged), the Employee and Employer hereby
agree as follows:

 

1.     Introduction; SPAR Companies; Access During Employment Period; Protected
Post-Employment Periods. The Employee acknowledges the importance of his or her
position with the Employer and the competitive and confidential nature of the
information, businesses, practices and relationships of the Employer and its
affiliates (together with the Employer, each a "SPAR Company" and collectively
the "SPAR Companies"). The SPAR Companies currently include (without
limitation): (a) SPAR Group, Inc. ("SGRP"), and each of SGRP's direct and
indirect subsidiaries (together with SGRP, each a "SGRP Company", and
collectively, the "SGRP Companies"), including, without limitation, SPAR, Inc.,
SPAR Marketing Force, Inc., SPAR Trademarks, Inc., SPAR Canada Company, SPAR
Group International, Inc., and each of the other subsidiaries listed in SGRP's
most recent Annual Report on form 10-K as filed with the Securities and Exchange
Commission); and (b) SPAR Business Services, Inc. (f/k/a SPAR Marketing Services
Inc.), SPAR Administrative Services, Inc. (f/k/a SPAR Management Services,
Inc.), and SPAR InfoTech, Inc., and each other entity (other than any SGRP
Company) under the control of or common control with any of the foregoing
entities, in each case whether now existing or hereafter acquired, organized or
existing (each a "SPAR Affiliate"). The Employee acknowledges and agrees that
during his or her employment by the Employer (the "Employment Period"), the
Employee will have significant access to and be provided with information,
businesses practices and relationships of the Employer and the other SPAR
Companies, including (without limitation) Protected Documents and other
Confidential Information (as each such term is defined below). The Employee and
Employer have entered into this Agreement in order to protect (for the benefit
of the Employer and the other SPAR Companies) any and all such information,
business practices and relationships, both during the Employment Period and
during the applicable post-employment period immediately following the
Employment Period, to establish the Employer's ownership of any Developments (as
defined below) made by the Employee during the Employment Period, to confirm the
applicable general standards of conduct, and to adopt various provisions
pertaining to the interpretation, enforcement and governance of this Agreement
and other aspects of his or her employment.

 

2.     At Will Employment. The Employee acknowledges and agrees that: (i) this
Agreement is not intended, and shall not be deemed or construed, to in any way
(A) create or evidence any employment agreement, contract, term or period of any
kind or nature or (B) contradict, limit or modify the "at will" nature of the
Employee's employment; and (ii) except as otherwise expressly provided in any
other written agreement of the Employer with the Employee, the Employee's
employment is "at will" and may be modified from time to time and terminated at
any time by the Employer in its discretion, for any reason or no reason
whatsoever, and without any notice or benefit of any kind.

 

3.     Employee's Duties, Etc. The Employee shall faithfully (a) perform on
behalf of the Employer all duties and services as may be assigned by any
Authorized Representative and (b) observe and comply with any and all of the
SGRP's internal accounting, financial and reporting principles, controls and
procedures, employment policies and procedures, and corporate codes and policies
(including SGRP's ethics code and securities trading policy) then in effect.
"Authorized Representative" shall mean any of (i) the Board of Directors of the
Employer (the "Board"), (ii) the Chairman of the Employer (the "Chairman"),
(iii) any other executive officer of the Employer or (iv) any other
Representative of the Employer or any SPAR Company authorized by the Board, the
Chairman or any such executive officer, in each case other than the Employee. If
the Employer is part of the SGRP Companies, Each reference to Employer in this
Section shall be deemed to mean the Employer or SGRP. "Representative" shall
mean any subsidiary or other affiliate of the referenced person or any
shareholder, partner, equity holder, member, director, officer, manager,
employee, consultant, agent, attorney, accountant, financial advisor or other
representative of the referenced person or of any of its subsidiaries or other
affiliates, in each case other than the Employee. The Employee shall devote full
time, effort and attention to the business and affairs of the Employer and will
reside in the general vicinity of the office of the Employer where the Employee
is assigned to work. The Employee shall diligently and faithfully perform his or
her duties and services in accordance with this Agreement and the directions of
any Authorized Representative, in each case in accordance with the policies and
procedures of the Employer and the SPAR Companies and all applicable law, to the
best of his or her ability, and with the highest professional standards and
integrity. The Employee shall act at all times in the best interests of the
Employer. During the Employment Period the Employee will not work or consult for
or actively engage or participate in any other business or enterprise without
the prior written consent of the chief executive officer of SGRP.

 

4.     Confidential Information. The Employee agrees that, at all times during
the Employment Period and during the five-year period immediately following the
Employment Period, the Employee will hold all Confidential Information (as
defined below) in strict confidence and keep it confidential, and the Employee
will not, directly or indirectly: (a) disclose, publish, transmit or otherwise
reveal, impart or deliver in any Document (as defined below) or other way or
form any Confidential Information to any person other than authorized
Representatives (as defined below) of the Employer or other applicable SPAR
Company; (b) fail to use reasonable precautions to assure that all Confidential
Information is properly protected and kept from all unauthorized persons; (c)
act or fail to act so as to otherwise impair the confidential or proprietary
nature of any Confidential Information; (d) use any customer list or
information, price, cost or margin information, strategy, know-how or other
Confidential Information other than for the benefit of the Employer or other
applicable SPAR Company; or (e) engage or assist in, cause or facilitate the
reverse-engineering of any software or other Developments of the Employer or
other applicable SPAR Company; or (f) offer or agree to or cause or assist in
the inception or continuation of such disclosure or use. "Confidential
Information" shall mean any and all information pertaining to any of the assets,
business, finances, liabilities, operations, procedures or prospects of the
Employer or any other SPAR Company, including (without limitation) any and all
accounting standards, policies and variances, analyses and methodologies, bids,
books and records, business, claims and controversies, correspondence, costs,
credit, customer lists, identities, contacts and other information, data, debt,
Developments (as defined below), disbursements, expenses, financial information,
forecasts, invoices, interpretations, leases, ledgers, licenses, litigation and
other proceedings, loans, methods, orders, payables, payroll, personnel,
policies, prices, products, programs, proposals, prospects, receipts,
registrations, reports, services, software, source code, strategies, suppliers,
systems, targets, taxes, techniques, terms, trade secrets, and qualifications,
and any and all Documents pertaining to any of the foregoing. Confidential
Information shall be deemed to include (without limitation) any misleading,
inaccurate or false information from any source whatsoever with respect to the
Employer, any other SPAR Company or any of their respective Representatives that
if true or complete would have been Confidential Information. However,
Confidential Information shall not include any document or information that is
or becomes publicly available other than through any direct or indirect
disclosure by the Employee.

 

 
-27- 

--------------------------------------------------------------------------------

 

 

5.     Return of Protected Documents. At any time and from time to time at the
request of an Authorized Representative, and in any event promptly following the
end of the Employment Period the Employee shall return to the Employer or other
applicable SPAR Company all Documents containing any Confidential Information
(collectively, "Protected Documents"). In any event, the Employee shall not
after the end of the Employment Period use or reproduce any Protected Documents
or give or make available any Protected Documents to any person other than the
Employer or other applicable SPAR Company. "Documents" shall mean any and all
documents, materials or other records containing information, in each case
whether existing, delivered or made available on, before or after the date
hereof and whether on paper or other physical copy, on film or tape, by email,
internet or other method, in computer or other electronic storage or in or by
some other storage or transmission containing information, medium, including
(without limitation) any and all agreements, correspondence, discs, tapes and
other media, email, files and folders, instructions, lists and other collections
of information, manuals, memoranda, notes, programs, software, proposals and
presentations.

 

6.     Assignment of Inventions and other Developments. The Employee
acknowledges and agrees that he or she may invent, develop, refine and/or
document one or more Developments (as defined below) , in each case whether
individually, in collaboration with others, giving assistance thereto or
participating therein, and irrespective of whether or not developed at work, all
for the exclusive benefit of the Employer and other SPAR Companies.
"Developments" shall mean any and all designs, discoveries, formulae, ideas,
inventions, products, programs, software (whether in source code, object code or
otherwise), specifications, styles, techniques, and other trade secrets and
works of authorship for the current and intended business, products and
prospects of the Employer or any other SPAR Company and any and all Documents
pertaining thereto, in each case (a) whether developed, acquired, owned or held
(i) beneficially or of record and (ii) individually, jointly or otherwise, and
(b) irrespective of whether any patent, copyright, trademark or other right or
protection has been or can be sought, issued or obtained in connection
therewith. Accordingly: (A) the Employee will promptly disclose in writing all
Developments made by the Employee to a Authorized Representative of the
Employer; and (B) the Employee hereby irrevocably assigns and transfers to the
SPAR Companies his or her entire right, title and interest all Developments made
or conceived by the Employee (individually or jointly with others) during the
Employment Period. The Employee agrees to promptly execute and deliver any such
assignments and other documents and do such other things as the Employer may
request, whether during or after the Employment Period, in order to document or
establish the origination or application or the ownership of any of the
Developments by the SPAR Companies.

 

7.     Limits on the Employee's Ability to Solicit. The Employee acknowledges
and understands (i) the extensive efforts of the Employer and other SPAR
Companies to cultivate and maintain relationships with their respective
customers, and (ii) that the SGRP Companies and SPAR Affiliates will be at a
competitive disadvantage and suffer substantial damage if the Employee attempts
to establish or continue these relationships on behalf of any Competitor (as
defined below) or any other person (other than any SPAR Company). Accordingly,
the Employee agrees that at all times during the Employment Period and during
the three-year period immediately following the Employment Period, the Protected
Period (including the Employment Period), the Employee will not, directly or
indirectly, on behalf of himself or herself, any Competitor or any other person
(other than any SPAR Company), (a) market to or solicit business from any
customer of the Employer or any other SPAR Company for which the Employee,
during the two-year period preceding the end of the Employment Period, (1)
performed any project, work or service for, supplied any product to or had any
other business relationship or interaction with such customer or its affiliate
or (2) made any proposal, presentation, offer or other solicitation for any such
business to such customer or its affiliate; or (b) solicit to employ or employ
or otherwise directly or indirectly engage or retain any of the officers,
employees or consultants of any SPAR Company.

 

8.     Limits on the Employee's Ability to Compete, Interfere, Etc. The Employee
agrees that at all times during the Employment Period and during the one-year
period immediately following the Employment Period, the Employee will not,
directly or indirectly, within one hundred (100) miles of any geographical
location in which the Employee (either physically or telephonically) performed
duties or services on behalf of the Employer or any other SPAR Company: (a) work
for, with or on behalf of, or engage, participate or have any other interest in,
any business, enterprise, entity or other person within that competes for or
with the projects, products, services or business of the Employer or any other
SPAR Company (each a "Competitor"), whether as an owner, principal, partner,
member, director, officer, manager, employee, consultant, agent, or otherwise;
(b) solicit, contract for or perform any project, work or service for or sell or
provide any product to any customer of the Employer or any other SPAR Company
(or any affiliate of such customer), whether on behalf of himself or herself, a
Competitor or otherwise, if (i) such project, work, service or product also is
available from the Employer or any other SPAR Company, and (ii) during the
two-year period preceding the end of the Employment Period the Employer or any
other SPAR Company (1) performed any project, work or service for, supplied any
product to or had any other business relationship with such customer or its
affiliate or (2) made any proposal, presentation, offer or other solicitation
for any such business to such customer or its affiliate; (c) interfere in any
other way with the relationships of the Employer or any other SPAR Company with
any of (i) its members, partners, directors, officers, personnel, consultants,
agents or other Representatives, or (ii) its creditors, customers or suppliers,
including (without limitation) soliciting or inducing any such person to (A)
sever any such existing relationship or (B) establish any relationship with the
Employee, any affiliate or employer of the Employee or any other person; (d)
advise, work, consult or comment on any claim, investigation, arbitration,
action, suit or proceeding by any business, enterprise, entity or other person
(other than the Employee) against the Employer or any other SPAR Company; (e)
libel, slander or otherwise materially disparage the Employer, any other SPAR
Company or any of their respective Representatives; or (f) offer or agree to or
cause or assist in any of the foregoing. However, the Employee may work for,
with or on behalf of or participate in any Competitor without violating clause
(a), above, so long as the Employee does not otherwise violate any other clause
of this Section or provision of this Agreement and either (I) the Employee is
working for a division or subsidiary of such Competitor that does not itself
compete with the Employer or any other SPAR Company, or (II) if that competitor
competes with a SPAR Company (but not the Employer) and the Employee did not
work for or participate in the selling, marketing or business planning or
product development for the Employer or any other SPAR Company, or (III) the
Employee is not and will not be performing the same or substantially similar
tasks as were performed for the Employer or any other SPAR Company by the
Employee at any time during the Employment Period.

 

 
-28-

--------------------------------------------------------------------------------

 

 

9.     Representations and Warranties of the Employee. The Employee represents
and warrants to the Employer that: (a) the Employee has the legal capacity and
unrestricted right to execute, deliver and perform this Agreement; (b) the
Employee is not a party to any agreement, arrangement or other understanding
with any person (other than the Employer or any other SPAR Company) requiring or
restricting the use or disclosure of any Confidential Information, the
solicitation of any customer or business or the provision of any employment or
other services; and (c) the application for employment and resume (if any)
submitted by the Employee is complete and correct in all respects and does not
contain a misstatement of a material fact or omit any material fact.

 

10.     Accounting, Equitable Relief, Attorneys Fees, Etc. The Employee agrees
that, in addition to all other rights and remedies under this Agreement or
applicable law, the Employer and/or any other SPAR Company shall be entitled to:
(a) have the Employee account for and pay over to the Employer any and all
commissions, fees, profits and other benefits derived or received by the
Employee or any Competitor respecting any project, product, service, business or
other transaction arising from or initiated or furthered by any violation of
this Agreement, and the Employee agrees to make such accounting and payment upon
request; (b) injunctive relief, specific performance or such other equitable
relief as it may request to exercise or enforce any of the provisions of this
Agreement and to enjoin or otherwise restrain any act prohibited by this
Agreement, in each case without proving any actual damages or posting any bond
or other security, and the Employee will not raise, and the Employee hereby
absolutely, unconditionally, irrevocably, expressly and forever waives, any
objection or defense that there are no or minimal damages or that there is an
adequate remedy available at law; and (c) reimbursement from the Employee upon
request of any and all reasonable attorneys fees and expenses incurred by the
Employer or any other SPAR Company in enforcing or attempting to enforce any
provision of this Agreement, including (without limitation) those incurred in
the prosecution of any appeal.

 

11.     Enforcement, Etc. The Employee acknowledges and agrees that the scope of
the restrictions contained in this Agreement is reasonable and necessary. The
Employer or any other SPAR Company may enforce any right, remedy or interest
that it may have under this Agreement or applicable law (a) at law, in equity or
in any other forum available under applicable law; (b) without notice except as
otherwise expressly provided herein; (c) without pursuing, exhausting or
otherwise exercising or enforcing any other right, remedy or interest that it
may have against the Employee or any other person and (d) without regard to any
act or omission of the Employer. No agreement to arbitrate or mediate in any
other agreement with the Employee shall apply to or limit or restrict the right
or the Employer or any other SPAR Company to seek judicial relief under this
Agreement. The Employer and the other SPAR Companies may institute one or more
proceedings (which may be separate proceedings) with respect to this Agreement
and any other aspect of the Employee's conduct or employment in such order and
at such times as the Employer may elect in its sole discretion. This Agreement
may be enforced without the presence or participation of any other person,
whether through lack of jurisdiction, venue or service or otherwise, and the
Employee will not raise, and the Employee hereby absolutely, unconditionally,
irrevocably, expressly forever waives, any objection or defense respecting the
need for any such presence or participation.

 

12.     Consent to New York Governing Law, Jurisdiction and Venue; Waiver of
Personal Service, Etc. To the greatest extent permitted by applicable law, this
Agreement shall be governed by and construed in accordance with the applicable
federal law of the United States of America, and to the extent not preempted by
such federal law, by the applicable law of the State of New York, in each case
other than those conflict of law rules that would defer to the substantive laws
of another jurisdiction. The Employee hereby consents and agrees that the
Supreme Court of the State of New York for the County of Westchester and the
United States District Court for the Southern District of New York each shall
have personal jurisdiction and proper venue with respect to any claim or dispute
between the Employee and the Employer or other SPAR Company; provided that the
foregoing consent shall not deprive any Party or beneficiary of the right in its
discretion to voluntarily commence or participate in any other forum having
jurisdiction and venue or deprive any party of the right to appeal the decision
of any such court to a proper appellate court located elsewhere. In any claim or
dispute with the Employer or any other SPAR Company, the Employee will not
raise, and hereby absolutely, unconditionally, irrevocably, expressly and
forever waives, any objection or defense to any such jurisdiction as an
inconvenient forum. The Employee hereby absolutely, unconditionally,
irrevocably, expressly and forever waives personal service of any summons,
complaint or other process on the Employee or any authorized agent for service
of the Employee in any claim or dispute between the Employee, the Employer or
any other SPAR Company (irrespective of whether more parties may be involved).
The Employee hereby acknowledges and agrees that service of process may be made
upon the Employee by or on behalf of the Employer or any other SPAR Company by
(i) certified, registered or express mail, (ii) FedEx or other courier, (iii)
fax, (iv) hand delivery or (v) any manner of service available under the
applicable law, in each case at his or her address set forth above or as such
other address as may be designated by the Employee in a written notice received
by SGRP. The Employee acknowledges and agrees that a final judgment in any such
action, suit or proceeding shall be conclusive and binding upon the Employee and
may be enforced against the Employee or any of his or her assets or properties
in any other appropriate jurisdiction selected by the Employer or other SPAR
Company (in its sole and absolute discretion) by an action, suit or proceeding
in such other jurisdiction. To the extent that the Employee may be entitled to
immunity from suit in any jurisdiction, from the jurisdiction of any court or
from any other legal process, the Employee hereby absolutely, unconditionally,
irrevocably, expressly and forever waives such immunity.

 

13.     Interpretation, Headings, Severability, Reformation, Etc. The parties
agree that the provisions of this Agreement have been negotiated, shall be
construed fairly as to all parties, and shall not be construed in favor of or
against any party. The section headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement. In the event that any provision of this Agreement shall be determined
to be superseded, invalid, illegal or otherwise unenforceable pursuant to
applicable law by a court or other governmental authority having jurisdiction
and venue because of the scope or duration of any such provision, the parties
agree that such court or other governmental authority shall have the power, and
is hereby requested by the parties, to reduce the scope or duration of such
provision to the maximum permissible under applicable law so that said provision
shall be enforceable in such reduced form. In the event that any provision of
this Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable (in whole or in part) pursuant to applicable law by an
court or other governmental authority having jurisdiction and venue, that
determination shall not impair or otherwise affect the validity, legality or
enforceability (a) by or before that court or other governmental authority of
the remaining provision of this Agreement, which shall be enforced as if the
unenforceable provision were deleted or limited to the extent provided by such
determination, in each case unless the deletion or limitation of the
unenforceable provision would impair the practical realization of the principal
rights and benefits of the SPAR Companies hereunder (if and to the extent so
limited), or (b) by or before any other court or other governmental authority of
any of the provisions of this Agreement.

 

 
-29-

--------------------------------------------------------------------------------

 

 

14.     Successors and Assigns; Assignment; Intended Beneficiaries. Whenever in
this Agreement reference is made to any person, such reference shall be deemed
to include the successors, assigns, and legal Representatives of such person,
and, without limiting the generality of the foregoing, all representations,
warranties, covenants and other agreements made by or on behalf of the Employee
in this Agreement shall inure to the benefit of the successors and assigns of
the Employer and the other SPAR Companies; provided, however, that nothing
herein shall be deemed to authorize or permit the Employee to assign any rights
or obligations under this Agreement to any other person ,and the Employee agrees
to not make any such assignment. The representations, agreements and other
provisions of this Agreement are for the exclusive benefit of the parties hereto
and the other SPAR Companies, and, except as otherwise expressly provided
herein, no other person shall have any right or claim against any party by
reason of any of those provisions or be entitled to enforce any of those
provisions against any party. The provisions of this Agreement are expressly
intended to benefit each SPAR Company, which may enforce any such provisions
directly, irrespective of whether the Employer participates in such enforcement.
However, no SPAR Company other than the Employer shall have, or shall be deemed
or construed to have, any obligation or liability to the Employee under this
Agreement or otherwise.

 

15.     Survival of Agreements, Etc. Each of the representations, agreements and
obligations of the Employee contained in this Agreement: (a) shall be absolute
and unconditional; (b) shall survive the execution and delivery of this
Agreement; (c) shall remain and continue in full force and effect without regard
to (i) any termination or other departure of the Employee, whether for cause or
otherwise, (ii) any dispute involving any aspect of his or her employment, (iii)
any waiver, modification, extension, renewal, consolidation, amendment or
restatement of any other provision of this Agreement, (iv) any full, partial or
non-exercise of any of the rights, remedies and interests of the Employer or any
other SPAR Company under this Agreement or applicable law, or to any delay,
discontinuance or non-pursuit in the exercise or enforcement thereof, whether
intentionally or otherwise, (v) any statute of limitations or similar time
constraint under any applicable law, (vi) any act or omission on the part of the
Employer, any other SPAR Company or any other person, or (vii) any other event
that otherwise might constitute a legal or equitable counterclaim, defense or
discharge of an employee or contracting party; (d) shall not be subject to any
defense, counterclaim, setoff, right of recoupment, abatement, reduction or
other claim or determination that the Employee may have against the Employer,
any other SPAR Company or any other person; (e) shall not be diminished or
qualified by the death, disability, insolvency or bankruptcy of the Employee or
any other person; and (f) with respect to any provision expressly limited to a
period of time, shall remain and continue in full force and effect (i) through
the specific time period(s) contemplated herein and (ii) thereafter with respect
to events occurring prior to the end of such time period(s).

 

16.     No Waiver by Action, Cumulative Rights, Etc. Any waiver or consent from
the Employer or (as to its rights) any other SPAR Company respecting any
provision of this Agreement or other aspect of the Employee's conduct or
employment shall be effective only in the specific instance for which given and
shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of the Employer or any other
SPAR Company at any time to require performance of, or to exercise or enforce
its rights or remedies with respect to, any provision of this Agreement or any
other aspect of the Employee's conduct or employment shall not affect the right
of the Employer or other SPAR Company at a later time to exercise or enforce any
such provision. No notice to or demand on the Employee shall entitle such
Employee to any other or notice or demand in similar or other circumstances. All
rights, remedies and other interests of the Employer and the other SPAR
Companies hereunder are cumulative and not alternatives, and they are in
addition to (and shall not limit) any other right, remedy or other interest of
the Employer or any other SPAR Company under this Agreement, the rules, policies
or procedures of any SPAR Company or applicable law.

 

17.     Waiver of Jury Trial, All Waivers Intentional, Etc. In any action, suit
or proceeding in any jurisdiction brought against the Employee by the Employer
or any other SPAR Company, or vice versa, the Employee and the Employer each
waive trial by jury. This waiver of jury trial by each party, and each other
waiver, release, relinquishment or similar surrender of rights (however
expressed) expressly made by a party in this Agreement has been absolutely,
unconditionally, irrevocably, knowingly and intentionally made by such party.

 

18.     Counterparts; Amendments, Entire Agreement. This Agreement shall be
effective as of the date written below when executed by the Employee. This
Agreement or any supplement, modification or amendment to or restatement of this
Agreement may have been executed in two or more counterpart copies of the entire
document or of signature pages to the document, each of which may have been
executed by one or more of the signatories hereto or thereto and delivered by
mail, courier, telecopy or other electronic or physical means, but all of which,
when taken together, shall constitute a single agreement binding upon all of its
signatories. This Agreement (i) may not be supplemented, modified, amended,
restated, waived, extended, discharged, released or terminated orally, (ii) may
only be supplemented, modified, amended or restated in a writing signed by all
of the Parties hereto specifically referencing this Agreement by date, title,
parties and provision(s) being amended, and (iii) may only be waived, extended,
discharged, released or terminated in a writing signed by each Party against
whom enforcement thereof may be sought. Each Party acknowledges and agrees that,
in entering into this Agreement, it has not directly or indirectly received or
acted or relied upon any representation, warranty, promise, assurance or other
agreement, understanding or information (whether written, electronic, oral,
express, implied or otherwise) from or on behalf of the other Party, any of its
subsidiaries or other affiliates, or any of their respective Representatives,
respecting any of the matters contained in this Agreement except for those
expressly set forth in this Agreement. This Agreement (including all exhibits
and schedules) contains the entire agreement and understanding of the Parties
and supersede and completely replace all prior and other representations,
warranties, promises, assurances and other agreements, understandings and
information (including, without limitation, all letters of intent, term sheets,
existing agreements, offers, requests, responses and proposals and any other
severance or termination arrangement or policy of the SGRP Companies), whether
written, electronic, oral, express, implied or otherwise, from a Party or
between them with respect to the matters contained in this Agreement.

 

 
 -30-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have executed and delivered this
Agreement intending to be legally bound by it and for it to be effective as of
the date written below:

 

EMPLOYER:

 

EMPLOYEE:

     

SPAR Brasil Serviços de Tecnologia e Merchandising S.A.

 

Jonathan Dagues Martins

           

By:

     

[ ▲ Officer's Signature ▲]

 

[ ▲ Employee's Signature ▲ ]

           

Employer's Current Address:

 

[Employee's Name ▲ Please Type or Print]

     

SPAR Group, Inc.

 

Employee's Current Address:

333 Westchester Avenue, South Building, Suite 204,

 

→

 

White Plains, New York 10604

         

→

 

Dated as of:                 , 20___

 

Dated as of:                                   , 20___

 

 

 -31-

 

 